Exhibit 10.4
 
STUDENT LOAN PURCHASE AGREEMENT
among
NATIONAL EDUCATION LOAN NETWORK, INC.,
as Seller,
UNION BANK AND TRUST COMPANY,
as Seller ELT,
NELNET SUPERCONDUIT FUNDING, LLC,
as Purchaser,
and
ZIONS FIRST NATIONAL BANK,
as Purchaser ELT

Dated as of May 13, 2009
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
SECTION 1. TERMS
    1  
 
       
SECTION 2. COMMITMENT TO LEND UNDER FFELP
    2  
 
       
SECTION 3. DEFINITIONS
    2  
 
       
SECTION 4. TRANSFER OF LOANS
    5  
 
       
SECTION 5. REPRESENTATIONS, WARRANTIES AND COVENANTS
    7  
 
       
SECTION 6. REPURCHASE
    8  
 
       
SECTION 7. OBLIGATION TO REMIT SUBSEQUENT PAYMENTS AND FORWARD COMMUNICATIONS
    8  
 
       
SECTION 8. CONTINUING OBLIGATION OF THE SELLER
    9  
 
       
SECTION 9. LIABILITY OF THE SELLER; INDEMNITIES
    9  
 
       
SECTION 10. LIMITATION ON LIABILITY OF ELIGIBLE LENDER TRUSTEES
    11  
 
       
SECTION 11. EXPENSES
    12  
 
       
SECTION 12. SURVIVAL OF COVENANTS
    12  
 
       
SECTION 13. NOTICES
    12  
 
       
SECTION 14. FORM OF INSTRUMENTS
    12  
 
       
SECTION 15. WAIVERS AND AMENDMENTS
    13  
 
       
SECTION 16. NON-PETITION COVENANTS
    13  
 
       
SECTION 17. GOVERNING LAW
    14  
 
       
SECTION 18. SUCCESSORS AND ASSIGNS
    14  
 
       
SECTION 19. INTENDED THIRD PARTY BENEFICIARIES
    14  
 
       
SECTION 20. TAX TREATMENT
    14  
 
       
SECTION 21. SUBMISSION TO JURISDICTION
    14  
 
       

 

i



--------------------------------------------------------------------------------



 



      ATTACHMENTS    
 
   
Attachment A:
  Form of Bill of Sale
 
   
Attachment B:
  Form of Blanket Endorsement
 
   
Attachment C-1:
  Seller and Seller ELT Representations and Warranties — General
 
   
Attachment C-2:
  Seller and Seller ELT Representations and Warranties — Loans
 
   
Attachment C-3:
  Seller Representations and Warranties — Additional
 
   
Attachment C-4:
  Purchaser ELT Representations and Warranties
 
   
Attachment D-1:
  Seller Covenants
 
   
Attachment D-2:
  Seller ELT Covenants
 
   
Attachment D-3:
  Purchaser Covenants
 
   
Attachment D-4:
  Purchaser ELT Covenants
 
   
Attachment E:
  Notice Addresses
 
   
Attachment F:
  Form of Subordinated Credit Agreement
 
   
Attachment G:
  Form of Annual Statement of Compliance

 

 



--------------------------------------------------------------------------------



 



STUDENT LOAN PURCHASE AGREEMENT
This Student Loan Purchase Agreement (this “Agreement”), dated as of May 13,
2009 (the “Closing Date”), among NATIONAL EDUCATION LOAN NETWORK, INC., a Nevada
corporation (in such capacity, the “Seller”), UNION BANK AND TRUST COMPANY, a
Nebraska banking corporation, not in its individual capacity but solely as
eligible lender trustee for the benefit of the Seller and its assigns (in such
capacity, the “Seller ELT” and together with the Seller, the “Seller Parties”),
NELNET SUPERCONDUIT FUNDING, LLC, a Delaware limited liability company (the
“Purchaser”), and ZIONS FIRST NATIONAL BANK, a national banking association, not
in its individual capacity but solely as eligible lender trustee for the benefit
of the Purchaser and its assigns (in such capacity, the “Purchaser ELT” and
together with the Purchaser, the “Purchaser Parties”), shall be effective upon
execution by the parties hereto. For all purposes involving the holding or
transferring of legal title to the Loans, any references to the Seller herein
mean the Seller ELT and any references to the Purchaser herein mean the
Purchaser ELT.
PRELIMINARY STATEMENTS
WHEREAS, the Seller is the owner of certain Student Loans;
WHEREAS, legal title to such Student Loans is vested in the Seller ELT, as
trustee for the benefit of the Seller as the sole beneficiary;
WHEREAS, from time to time following the Closing Date, the Seller may desire to
sell and/or transfer as a capital contribution, and the Purchaser may desire to
purchase and/or accept as a capital contribution, such Student Loans in
accordance with this Agreement and the related Bill of Sale;
WHEREAS, the Purchaser ELT is willing to hold legal title to, and serve as
eligible lender trustee with respect to, Student Loans sold or contributed to
the Purchaser hereunder for the benefit of the Purchaser; and
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto agree as follows:
SECTION 1. TERMS
This Agreement establishes the terms under which the Seller may, in its sole
discretion, sell and/or contribute and the Purchaser may, in its sole
discretion, acquire the Student Loans (and all obligations of the Borrowers
thereunder) specified in each Bill of Sale from time to time executed and
delivered pursuant to the terms of this Agreement. Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Transaction Document) and (ii) any reference
herein to any Person shall be construed to include such Person’s permitted
successors and assigns. Each Bill of Sale shall be substantially in the form of
Attachment A hereto, incorporating by reference the terms of this Agreement, and
shall be a separate agreement among the Seller Parties and the Purchaser Parties
with respect to the Loans covered by the terms of such Bill of Sale. If the
terms of a Bill of Sale conflict with the terms of this Agreement, the terms of
such Bill of Sale shall supersede and govern.

 

1



--------------------------------------------------------------------------------



 



SECTION 2. COMMITMENT TO LEND UNDER FFELP
By its execution of this Agreement, and upon each Transfer hereunder, the Seller
represents to the Department that: (i) during a twenty-four (24) month period
commencing with the month in which it Transfers Loans pursuant to this
Agreement, it will originate and disburse Stafford Loans or PLUS Loans, or will
acquire Stafford Loans or PLUS Loans made by other lenders within the same
twenty-four (24) month period, and that the combined amount of such originated
and acquired Loans (other than Excluded Loans) shall equal the Commitment Amount
for such month; (ii) if the Seller participates solely as a secondary market
purchaser and does not originate and disburse Stafford Loans or PLUS Loans in
its own right but rather acquires Stafford and PLUS Loans from others, that it
will, during the term of this Agreement, acquire Stafford Loans or PLUS Loans
first disbursed on or after July 1, 2009 and that have experienced a final
disbursement on or before September 30, 2011; (iii) within the twelve
(12) months following the month in which it Transfers Loans pursuant to this
Agreement, it will conduct activities constituting a continued participation in
the FFELP, including but not limited to servicing a pre-existing FFELP loan
portfolio, purchasing additional FFELP student loans, or maintaining a platform
from which the Seller may originate FFELP student loans; and (iv) not later than
twenty-seven (27) months following the month in which it first Transfers Student
Loans pursuant to this Agreement (and every six months thereafter until each
Commitment Amount has been satisfied, each a “Commitment Reporting Date”), it
will provide a report to the Department, the Manager and the Conduit
Administrator certifying that it has originated and/or acquired FFELP student
loans in an amount equal to or exceeding the Commitment Amounts required to be
satisfied prior to such Commitment Reporting Date; provided, that, the Seller
may satisfy the commitment set forth in this Section 2 by arranging to have
another Eligible Lender assume such commitment, in whole or in part, as
evidenced by a commitment letter, in form satisfactory to the Department,
between such Eligible Lender and the Department, with a copy to the Conduit
Administrator.
For the purposes of confirming compliance with the Seller’s commitment above,
the Seller must, on an annual basis, provide annual audited financial statements
conducted in accordance with the standards for audits issued by the Department’s
Office of Inspector General and a report to the Department setting forth the
activities conducted by the Seller with the Net Cash Proceeds received through
the sale of Loans under this Agreement, the dollar value and number of loans
originated and/or acquired, and detailing any other uses of Net Cash Proceeds
received through the sale of Loans under this Agreement and the amounts expended
on such “other uses”. In addition, in connection with the Seller’s commitment
above, Seller agrees to cooperate with the Conduit Administrator in the
preparation of the notices to be provided to the Department pursuant to
Article VIII of the Funding Note Purchase Agreement.
SECTION 3. DEFINITIONS
Except as otherwise specified herein or as the context may otherwise require,
each capitalized term used but not otherwise defined herein has the meaning
ascribed thereto in the Funding Note Purchase Agreement.
“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA in respect of which the Seller or any ERISA Affiliate is, or at any time
during the immediately preceding six years was, an “employer” as defined in
Section 3(5) of ERISA.
“Bill of Sale” means each document in the form of Attachment A hereto and
executed by an authorized officer of each of the Seller Parties and the
Purchaser Parties, which shall sell, assign and convey all rights of the Seller
Parties (except as provided therein) with respect to the Student Loans sold
thereunder.
“Blanket Endorsement” means a blanket endorsement in substantially the form
included as Attachment B hereto.
“Cash Proceeds” is defined in the definition of Net Cash Proceeds in this
Agreement.
“Collateral Security Interest” is defined in Section 4(e) hereof.
“Commitment Amount” means, with respect the Seller and all sales or pledges of
Student Loans to the Purchaser during a calendar month, an amount equal to the
product of (a) the Net Cash Proceeds received by the Seller in such month,
multiplied by (b) the applicable Market Adjustment.

 

2



--------------------------------------------------------------------------------



 



“Commitment Reporting Date” is defined in Section 2 hereof.
“Deemed Liabilities” means, with respect to the Seller and Student Loans not
pledged to secure indebtedness of the Seller, an amount equal to the product of
(a) the Cash Proceeds for such Student Loans and (b) the percentage equivalent
of a fraction, the numerator of which equals the total liabilities and the
denominator of which equals the total liabilities and stockholder’s equity, in
each case calculated in accordance with generally accepted accounting principles
and reflected in the most recent consolidated quarterly financial statements for
the Seller (or the Seller’s ultimate parent to the extent financial statements
are not available for the Seller).
“Department Put Option” means the option of the Conduit Lender and the Conduit
Administrator to require the Department to purchase Student Loans subject to the
terms and conditions in the Department Put Agreement.
“ERISA Affiliate” means (a) any corporation which is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the Seller, (b) a trade or business (whether or not incorporated) under
common control (within the meaning of Section 414(c) of the Code) with the
Seller, or (c) a member of the same affiliated service group (within the meaning
of Section 414(m) of the Code) as the Seller, any corporation described in
clause (a) above or any trade or business described in clause (b) above or other
Person which is required to be aggregated with the Seller pursuant to
regulations promulgated under Section 414(o) of the Code.
“Excluded Loan” means any Loan (a) Transferred pursuant to this Agreement or
pledged pursuant to the Funding Note Purchase Agreement, (b) sold to the
Department in connection with the Loan Purchase Commitment Program, and (c) with
respect to which participation interests are sold to the Department in
connection with the Loan Participation Purchase Program.
“Funding Note Purchase Agreement” means that certain Funding Note Purchase
Agreement, dated as of May 13, 2009, among the Purchaser, as the funding note
issuer, the Purchaser ELT, as the eligible lender trustee, National Education
Loan Network, Inc., as the SPV administrator, The Bank of New York Mellon, as
the conduit administrator, the securities intermediary and the conduit lender
eligible lender trustee, National Education Loan Network, Inc., as master
servicer, Nelnet, Inc., as sponsor, BMO Capital Markets Corp., as the manager,
and Straight-A Funding, LLC, as the conduit lender, as amended, amended and
restated, supplemented or otherwise modified from time to time.
“Loan” means a Student Loan sold to the Purchaser pursuant to a Bill of Sale.
“Loan Transfer Statement” means Department Form OE 1074 or its equivalent.
“Market Adjustment” means, as of any date of determination and any Commitment
Amount, the lesser of (a) one (1) and (b) the percentage equivalent of a
fraction, (i) the numerator of which is the annualized aggregate original
principal balance of all Student Loans originated by all Eligible Lenders (as
shown on the Department’s NSLDS system) during the period commencing with the
month immediately following the month of the applicable Transfer of Student
Loans to the Purchaser and ending at the end of the twenty-fourth month after
such Transfer (or at the end of the preceding month if less than twenty-four
months have elapsed since such Transfer), and (ii) the denominator of which is
the aggregate original principal balance of all Student Loans originated by all
Eligible Lenders (as shown on the Department’s NSLDS system) during the twelve
month period ending with the month immediately preceding the month of the
applicable Transfer of Student Loans to the Purchaser.
“Material Adverse Effect” means a material adverse effect upon the ability of
the Seller to perform its obligations under any Transfer Agreement.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six years contributed to by the Seller or any ERISA
Affiliate.

 

3



--------------------------------------------------------------------------------



 



“Net Cash Proceeds” means an amount equal to (a) the cash proceeds received by
the Seller from the Transfer of Student Loans to the Purchaser (including cash
proceeds received from the sale and/or pledge of Additional Securities) together
with any reserves or expenses withheld or paid from the proceeds of the sale of
the related Securities (“Cash Proceeds”), minus (b) the amount paid by the
Seller in connection with such Transfer of the Student Loans to repay
indebtedness secured by the Student Loans or, with respect to any Student Loans
that are not pledged to secure indebtedness of the Seller, the Deemed
Liabilities allocated to such Student Loans.
“Purchase Price” means, with respect to all Loans subject to a Bill of Sale, the
dollar amount specified therein representing the aggregate purchase price
therefor.
“Related Security” means, with respect to any Loan, any guaranties and other
rights and security relating thereto including, without limitation, the
insurance interest of the holder of such Loan under the FFELP, Interest Subsidy
Payments, Special Allowance Payments and related assets, whether the same
constitute accounts, instruments, chattel paper, investment property or general
intangibles, all documents, books, records, Promissory Notes and other
information (including without limitation, computer programs, tapes, disks,
punch cards, data processing software and related property and rights)
maintained with respect to such Loan, supporting obligations, liens securing any
of the foregoing, amounts and claims and other rights under insurance policies
relating to the foregoing and all related accounts, general intangibles,
instruments, investment property, documents, chattel paper, goods, money,
letters of credit, letter of credit rights, certificates of deposit, deposit
accounts and all other related property and interests in property, and all
proceeds of the foregoing, in each case whether now existing or hereafter
arising.
“Repurchase Amount” is defined in Section 6(a) hereof.
“Repurchase Event” means the occurrence of any of the following events or
circumstances which, if the related Repurchase Amounts are payable to the
Department, shall be determined by the Department in its sole, good faith
discretion:
(i) any representation or warranty made or furnished by the Seller Parties
pursuant to this Agreement shall prove to have been materially incorrect when
made;
(ii) a Student Loan is not an Eligible Loan on its Grant Date; or
(iii) a Student Loan shall be subject to an Adverse Claim created by or through
the Seller.
“Repurchase Event Fees and Expenses” is defined in Section 6(a) hereof.
“Sale Termination Date” means the earliest to occur of (i) July 1, 2010 and
(ii) the occurrence of an Event of Default.
“Security Release Certification” means any release of lien documentation
executed by the applicable lienholder with respect to one or more Loans in a
form reasonably acceptable to the Department, the Purchaser and the Conduit
Administrator.
“Seller Indemnified Amounts” is defined in Section 9 hereof.
“Seller Indemnified Party” is defined in Section 9 hereof.
“Servicer” means, with respect to any Loan, the servicer of such Loan specified
on the Loan Transmittal Summary Form incorporated into the related Bill of Sale.
“Subordinated Credit Facility” means a subordinated credit facility of the
Purchaser evidenced by a revolving credit agreement substantially in the form
attached hereto as Attachment F.

 

4



--------------------------------------------------------------------------------



 



“Transfer” is defined in Section 4(a) hereof.
“Transfer Agreement” means this Agreement or a Bill of Sale.
“Transfer Date” means, with respect to each Loan, the date of the related Bill
of Sale.
“Transfer Document” is defined in Section 15 hereof.
SECTION 4. TRANSFER OF LOANS
(a) Consummation of Transfer. From time to time prior to the Sale Termination
Date, the Seller may offer Student Loans as selected in accordance with the Loan
Sale Allocation Criteria and the Related Security for sale and/or as a capital
contribution to the Purchaser and the Purchaser may accept such offer pursuant
to the terms of a Bill of Sale (each, a “Transfer” or such other conjugation
thereof as is required by the context). Each Transfer shall, subject to the
terms and conditions set forth therein, be consummated upon satisfaction of the
conditions precedent set forth in Section 4(d) below. Upon consummation, such
Transfer shall be effective as of the Transfer Date.
(b) Interest Subsidy and Special Allowance Payments. The Seller Parties shall be
entitled to all Interest Subsidy Payments and Special Allowance Payments on the
Loans sold hereunder up to but not including the related Transfer Date, and
shall be responsible for the payment of fees and other amounts due to the
Department, if any, including, but not limited to, Negative Special Allowance
Payments, applicable to Student Loans sold hereunder accruing from the date upon
which the applicable Student Loans were sold pursuant to this Agreement, up to
but not including the related Transfer Date. The Department shall be entitled to
all interest and other payments on the Student Loans sold under the Department
Put Agreement that accrues on and after the related Department Put Date.
(c) Settlement of Purchase Price. The Purchase Price for Loans and Related
Security Transferred hereunder shall be equal to the fair market value of such
Loans based on current market conditions at the time of such Transfer. The
Purchase Price shall be paid as follows:
(i) first, to the extent the Purchaser has funds available for such purpose, the
Purchase Price shall be paid by the Purchaser to the Seller by wire transfer of
immediately available funds to the account specified therefor in the related
Bill of Sale; and
(ii) second, the remaining portion of the Purchase Price, if any, shall be
deemed to be a capital contribution by the Seller to the Purchaser in respect of
the Seller’s 100% membership interest in the Purchaser.
Funds available to the Purchaser pursuant to clause (i) shall include the Net
Cash Advance Amount and may also include borrowings made by the Purchaser under
a Subordinated Credit Facility. The Purchaser may borrow funds under such
Subordinated Credit Facility only if all of the following conditions are
satisfied:
(i) the Purchaser’s total assets exceed its total liabilities;
(ii) the Purchaser’s cash on hand is sufficient to satisfy all of its current
obligations (other than any amounts due under such Subordinated Credit Facility
and the obligation to pay the outstanding Funding Note);
(iii) the Purchaser is adequately capitalized at a commercially reasonable
level;
(iv) the Purchaser has determined that its financial capacity to meet its
financial commitment under such Subordinated Credit Facility is adequate; and

 

5



--------------------------------------------------------------------------------



 



(v) the principal amount outstanding under such Subordinated Credit Facility,
together with interest owing thereon, does not exceed the excess of the
aggregate Collateral Value of all Financed Student Loans, over the aggregate
amount of all Obligations.
(d) Conditions Precedent to Transfer. Each Transfer is subject to satisfaction
of the following conditions precedent (and the Seller, by accepting payment of
the Purchase Price, shall be deemed to have certified that all such conditions
(other than the authority of any Purchaser Party) are satisfied on the date of
such Transfer):
(i) Execution and Delivery of Bill of Sale. The related Bill of Sale shall have
been executed and delivered (with a copy to the Conduit Administrator and the
Department) by a duly authorized officer of each of the Seller Parties and the
Purchaser Parties and shall include a complete Loan Transmittal Summary Form.
(ii) Endorsement. The Seller Parties shall have (A) delivered to the Purchaser,
with a copy to the Conduit Administrator and the Department, a Blanket
Endorsement transferring to the Purchaser ELT the entire interest (except as set
forth in the related Bill of Sale) of the Seller Parties in the Loans to be
Transferred or (B) individually endorsed each of the related Promissory Notes at
the direction of, and in such form as has been requested by, the Purchaser or
the Department. The Seller Parties shall have delivered any UCC-3 financing
statements in a form ready to be filed and/or other required Security Release
Certifications as may be necessary to terminate any security interest related to
the Loans listed on the related Bill of Sale.
(iii) Loan Transfer Statement. If the Purchaser has provided the Seller with one
or more Loan Transfer Statements with respect to the Loans to be Transferred,
the Seller shall have executed and delivered, and shall have caused the Seller
ELT to execute and deliver, to the Purchaser and the Department such Loan
Transfer Statement(s) dated as of the Transfer Date. The Seller agrees that the
Purchaser Parties may use the related Bill of Sale, including the Loan
Transmittal Summary Form attached thereto, in lieu of a Loan Transfer Statement,
as official notification to the applicable Guarantors of the assignment by the
Seller ELT to the Purchaser ELT of the Loans listed on the related Bill of Sale.
(iv) Payment of Purchase Price. The Purchaser shall have paid the related
Purchase Price (other than any portion of the Purchase Price deemed to be a
capital contribution) in accordance with Section 4(c) hereof.
(v) Servicing Agreement. A copy of the fully executed Servicing Agreement
relating to the Loans being transferred on such Transfer Date, to the extent not
delivered in connection with a prior Transfer, shall be delivered to the
Department and the Manager.
(vi) Loan Data Schedule. The Seller shall deliver the Loan Data Schedule to the
Department no later than the third (3rd) Business Day prior to the Transfer
Date.
(vii) Notice of Intent to Participate. The Seller shall have executed and
delivered a Notice of Intent to Participate to the Department with a copy to the
Conduit Administrator.
(viii) Trust Receipt. The related Subcustodian shall be in possession of the
Loan Documents with respect to the Student Loans being Transferred to the
Purchaser Parties on the related Transfer Date and such Subcustodian shall have
delivered a certification in the form specified in the related Servicing
Agreement to the Conduit Administrator.
(ix) Power of Attorney. The Seller shall have executed and delivered the Power
of Attorney in favor of the Conduit Lender and the Conduit Administrator.

 

6



--------------------------------------------------------------------------------



 



(e) Grant of Collateral Security Interest. Each of the Seller Parties and the
Purchaser Parties, by its acceptance of the terms hereof, hereby acknowledges
its intent that each Transfer be, and be construed as, a true sale or
contribution of Loans from the Seller Parties to the Purchaser Parties. However,
in the event that notwithstanding the intention of the parties, any Transfer is
deemed to be a transfer for security, then the Seller Parties hereby grant to
the Purchaser Parties, as of such Transfer Date, a continuing security interest
(the “Collateral Security Interest”) in (i) all Loans described in the related
Bill of Sale, (ii) all Related Security with respect to such Loans and (iii) all
proceeds of such Loans and Related Security to secure a loan in an amount equal
to the Purchase Price for such Loans; provided such Collateral Security Interest
shall not include any right to make subsequent loans to a Borrower under any
Promissory Note included in the Collateral Security Interest or any disbursement
under a Promissory Note included in the Collateral Security Interest to the
extent not constituting a Loan. Additionally, in the event that any Transfer is
deemed to be a transfer for security, notwithstanding the intention of the
parties, each of the Seller and the Purchaser hereby represents and warrants, as
to itself, that each remittance of the Purchase Price (other than any portion of
the Purchase Price deemed to be a capital contribution) by the Purchaser to the
Seller hereunder will have been (i) the incurrence of a debt incurred in the
ordinary course of business or financial affairs of the Seller and the Purchaser
and (ii) made in the ordinary course of business or financial affairs of the
Seller and the Purchaser.
(f) Intent of the Parties. With respect to each Transfer, it is the intention of
the Seller Parties and the Purchaser Parties, and the Seller hereby warrants
that, except for United States federal, state and local income and franchise tax
purposes, such Transfer constitutes a true sale of Loans from the Seller Parties
to the Purchaser Parties and that the beneficial interest in, and title to, such
Loans will not be part of either Seller Party’s estate in the event of the
bankruptcy of such Seller Party or the appointment of a receiver with respect to
such Seller Party.
(g) Power of Attorney. The Seller Parties hereby grant to the Purchaser ELT, for
the benefit of the Purchaser, an irrevocable power of attorney, which power of
attorney is assignable to the Department and coupled with an interest, to
individually endorse or cause to be individually endorsed in the name of the
Seller Parties any Loan to evidence the Transfer of such Loan to the Purchaser
ELT and to transfer or cause to be transferred any Promissory Note from the
Seller Parties to the Conduit Administrator or a Subcustodian on its behalf.
SECTION 5. REPRESENTATIONS, WARRANTIES AND COVENANTS
(a) Representations and Warranties of the Seller with respect to the Seller. The
Seller, and to the extent expressly required in Attachment C-1, the Seller ELT,
makes each of the representations and warranties set forth on Attachment C-1 and
Attachment C-3 hereto to the Purchaser Parties and the Department as of the
Closing Date and each Transfer Date.
(b) Representations and Warranties of the Seller with respect to the Loans. With
respect to each Loan Transferred by the Seller pursuant to a Bill of Sale, the
Seller, and to the extent expressly required in Attachment C-2, the Seller ELT,
makes each of the representations and warranties set forth on Attachment C-2
hereto to the Purchaser Parties and the Department as of the related Transfer
Date.
(c) Representations and Warranties of the Purchaser. The Purchaser makes each of
the representations and warranties set forth on Attachment C-4 hereto to the
Department as of the Closing Date and each Transfer Date.
(d) Representations and Warranties of the Purchaser ELT. The Purchaser ELT makes
each of the representations and warranties set forth on Attachment C-4 hereto to
the Purchaser and the Department as of the Closing Date and each Transfer Date.
(e) Covenants of the Seller. The Seller makes each of the covenants set forth on
Attachment D-1 hereto with the Purchaser Parties and the Department.

 

7



--------------------------------------------------------------------------------



 



(f) Covenants of the Seller ELT. The Seller ELT makes each of the covenants set
forth on Attachment D-2 hereto with the Purchaser Parties and the Department.
(g) Covenants of the Purchaser. The Purchaser makes each of the covenants set
forth on Attachment D-3 hereto with the Purchaser ELT and the Department.
(h) Covenants of the Purchaser ELT. The Purchaser ELT makes each of the
covenants set forth on Attachment D-4 hereto with the Purchaser and the
Department.
SECTION 6. REPURCHASE
(a) Repurchase of Student Loans; Repurchase. Upon the occurrence of a Repurchase
Event with respect to any Student Loan, if the circumstances giving rise to such
Repurchase Event shall not be cured within 30 days after written demand by the
Purchaser, the Conduit Administrator or the Department, on or prior to such 30th
day, the Seller shall be required to remit to the Funding Note Issuer Collection
Account an amount equal to the unpaid Principal Balance of each related Student
Loan, plus accrued and unpaid interest thereon (to the extent not included in
the Principal Balance), and, if applicable, Negative Special Allowance Payments
with respect to such Student Loan from the related Transfer Date to and
including the date of repayment in connection with such Repurchase Event (such
amount, the “Repurchase Amount”); provided that if a Department Put Event shall
have occurred with respect to such Student Loan, after the Revocation Date for
such Student Loan, the Repurchase Amount shall be paid to the Department. The
Seller shall reimburse the Purchaser and all Affected Parties for all attorneys’
fees, legal expenses, court costs, servicing fees or other fees and expenses
incurred by the Purchaser and all Affected Parties in connection with each
Student Loan for which the Seller is required to pay a Repurchase Amount
pursuant to this Section 6, including any amount required to be paid by the
Funding Note Issuer pursuant to Section 1.03(g) of the Funding Note Purchase
Agreement (collectively, “Repurchase Event Fees and Expenses”).
All of the rights of the Seller Parties under this Agreement with respect to any
Student Loans for which the Department Put Option is exercised shall be assigned
to the Department and after the Department Put Date with respect to a Student
Loan, the Department shall have the right to enforce all repurchase and other
rights against the Seller Parties.
(b) Release of Lien Upon Purchase of Student Loan. The Purchaser hereby agrees
to reconvey to the Seller and release its lien on and security interest in any
Student Loan for which the Seller has remitted to the Funding Note Issuer
Collection Account or the Department, as required by Section 6(a), an amount
equal to the Repurchase Amount and paid all other Repurchase Event Fees and
Expenses payable pursuant to Section 6(a).
SECTION 7. OBLIGATION TO REMIT SUBSEQUENT PAYMENTS AND FORWARD COMMUNICATIONS
(a) Any payment received by the Seller of amounts accrued on any Loan after the
related Cut-off Date, which payment is not reflected in the related Loan
Transmittal Summary Form, shall be received by the Seller in trust for the
account of the Purchaser and the Seller hereby disclaims any title to or
interest in any such amounts. Within two (2) Business Days following the date of
receipt of good funds, the Seller shall remit to the Funding Note Issuer
Collection Account immediately available funds in an amount equal to any such
payment and shall deliver written notice to the Purchaser and the Conduit
Administrator identifying the Loan with respect to which such payment was made,
the amount of such payment and the date such payment was received.
(b) Any written communication received at any time by the Seller with respect to
any Loan shall be transmitted by the Seller to the applicable Servicer promptly
upon receipt. Such communications shall include, without limitation, letters,
notices of death or disability, notices of bankruptcy and forms requesting
deferment of repayment or loan cancellation.

 

8



--------------------------------------------------------------------------------



 



SECTION 8. CONTINUING OBLIGATION OF THE SELLER
The Seller shall provide all reasonable assistance necessary in order for the
Purchaser to resolve account problems raised by any Borrower, the Guarantor or
the Department provided such account problems are attributable to or are alleged
to be attributable to (a) an event occurring during the period the Seller owned
the related Loan, or (b) a payment made or alleged to have been made to the
Seller. In addition, the Seller agrees to reasonably cooperate in the
preparation and filing of any UCC financing statements or amendments thereto at
the request of the Purchaser Parties or the Department in order to reflect the
Purchaser Parties respective interests in the Loans.
The Seller acknowledges that from time to time, the Department and its
representatives shall have the right to request, schedule and conduct, during
normal business hours and upon reasonable prior notice, additional due diligence
of the Seller, relating to Student Loans subject to this Agreement, at the
Seller’s expense and that before May 15th of each year, the Seller shall be
required to provide to the Conduit Administrator an annual statement of
compliance with respect to the Transaction Documents, substantially in the form
of Attachment G hereto, together with an Agreed Upon Procedures Letter.
Additionally, on a periodic basis as requested by the Department, the Seller
will provide to the Department all requested reports including, but not limited
to standard reporting packages containing information on the Student Loans
sorted by schools, delinquencies and other features identified by the Seller. As
soon as available and in any event no later than the 105th day following the end
of the Seller’s fiscal year, the Seller shall provide to the Purchaser, the
Conduit Administrator and the Manager, copies of the annual audited financial
statements of the Seller, and certified by an independent certified public
accounting firm.
Without the express prior written consent of the Department, the Purchaser and
the Conduit Administrator, the Seller Parties shall not agree to release any
Guarantor from any of its contractual obligations as a guarantor of any Loan or
agree otherwise to alter, amend or renegotiate any material term or condition
under which such Loan is guaranteed, except as required by applicable law or
rules and regulations issued pursuant to applicable law.
SECTION 9. LIABILITY OF THE SELLER; INDEMNITIES
Without limiting any other rights that any such Person may have hereunder or
under applicable law (including, without limitation, the right to recover
damages for breach of contract), the Seller hereby agrees to indemnify (a) the
Purchaser, (b) the Purchaser ELT and (c) each Affected Party, in their
individual capacities and all successors, transferees, participants and assigns,
and all officers, directors, employees, advisors and agents of any of the
foregoing (each a “Seller Indemnified Party”), forthwith on demand, from and
against any and all damages, losses, claims, liabilities and costs and expenses,
including attorneys’ fees and disbursements (all of the foregoing being
collectively referred to as “Seller Indemnified Amounts”) awarded against or
incurred by any of them arising out of or relating to (i) the ownership of the
Loans by the Seller Parties before the Transfer of such Loans to the Purchaser
Parties, (ii) the Transfer of the Loans to the Purchaser Parties as of each
Transfer Date, (iii) the servicing of the Loans before the transfer, (iv) the
breach by the Seller of its representations, warranties and/or obligations under
any Transaction Document to which it is a party or (v) any acts or omissions by
the Seller relating to the Loans, excluding, however, (x) Seller Indemnified
Amounts to the extent finally determined by a court of competent jurisdiction in
a non-appealable judgment to have resulted from negligence or willful misconduct
on the part of such Seller Indemnified Party and (y) recourse for defaulted
Student Loans (except as specifically provided herein) or losses attributed to
changes in the market value of the Loans, including, without limitation, because
of changes in market interest rates or in the rate of prepayment. Without
limiting the foregoing, the Seller shall indemnify each Seller Indemnified Party
for Seller Indemnified Amounts arising out of or relating to, among other
things:
(a) the adjustment or any non-cash reduction by the Seller in the outstanding
Principal Balance of any Loan made by or at the direction of the Seller other
than in connection with any borrower benefit that is not prohibited under the
Funding Note Purchase Agreement;

 

9



--------------------------------------------------------------------------------



 



(b) the transfer by the Seller of any interest in any Loan other than a Transfer
to the Purchaser Parties as contemplated by this Agreement;
(c) any representation or warranty made or deemed made by the Seller (or any of
its officers or Affiliates) under or in connection with any Transaction Document
or any other information or report delivered by or on behalf of the Seller
pursuant hereto, which shall have been false, incorrect or misleading in any
respect when made or deemed made, including, without limitation, any Repurchase
Event;
(d) the failure by the Seller to comply with any applicable law, rule or
regulation with respect to any Loan, or the nonconformity of any Loan to any
such applicable law, rule or regulation, including in each case (without
limitation) failure to comply with the Higher Education Act and all applicable
consumer credit laws;
(e) the failure due to acts or omissions of either Seller Party to vest in the
Purchaser Parties an ownership interest and a first priority perfected security
interest in each Loan, free and clear of any lien, other than a lien in favor of
the Conduit Lender arising solely as a result of the transactions contemplated
by the Transaction Documents;
(f) any dispute, claim, offset or defense (other than discharge in bankruptcy)
of a Borrower or any Guarantor to the payment of any Loan or any payment made by
a Guarantor arising out of the servicing of the applicable Loan prior to the
related Transfer Date (including, without limitation, a defense based on such
Loan or Guarantee Agreement not being a legal, valid and binding obligation of
such Borrower or Guarantor, as the case may be, enforceable against it in
accordance with its terms);
(g) the failure by the Seller to comply with any term, provision or covenant
contained in any Transaction Document to which it is party;
(h) any lien (other than the lien granted to the Purchaser under this Agreement)
resulting from an act or omission of either Seller Party attaching to any Loan
or any related assets or Collections with respect thereto, whether existing at
the time that such Loan initially arose or at any time thereafter;
(i) any claim or action of whatever sort arising out of or in connection with
the origination or servicing of any Loan or any other services with respect to
such Loan to the extent such origination, servicing or services were provided by
the Seller or an Affiliate of the Seller on or before the related Transfer Date
or were provided by a Person from whom the Seller is entitled to recover such
Seller Indemnified Amounts;
(j) the failure to pay when due any Taxes and fees payable by the Seller in
connection with the Transfer of any Loan or the execution, delivery, filing and
recording of this Agreement or any of the other agreements and documents to be
delivered hereunder (including any UCC financing statements);
(k) the payment by such Seller Indemnified Party of Indemnified Taxes and,
without duplication, any sales, gross receipts, general corporation, tangible
and intangible personal property, privilege or license taxes that may at any
time be asserted against any Seller Indemnified Party with respect to the Loans
or the transactions contemplated by the Transaction Documents or the Department
Put Agreement, and any costs and expenses of defending the same, to the extent
caused by the Seller’s actions or omissions in breach of this Agreement;
(l) the payment by such Seller Indemnified Party of Taxes (other than Taxes
described in clauses (j) and (k) above); provided that the Seller Indemnified
Amounts in this clause (l) with respect to any such Taxes accruing after the
applicable Grant Date, shall not in the aggregate exceed 10% of the Cash
Proceeds received by the Seller;
(m) the commingling of Collections with any other funds of the Seller or failure
by the Seller to promptly remit all Collections inadvertently received to the
applicable Servicer;

 

10



--------------------------------------------------------------------------------



 



(n) any investigation, litigation or proceeding related to this Agreement or the
use of proceeds of purchases made pursuant to this Agreement or any other
Transaction Document to which the Seller is a party which arises out of any act
or omission of the Seller with respect to one or more Loans;
(o) any claim brought by any Person arising from any activity by the Seller or
an Affiliate of the Seller, prior to the transfer of such Loan to the Purchaser,
in servicing, administering or collecting any Loan;
(p) the sale or pledge by the Seller of any Loan in violation of any applicable
law, rule or regulation;
(q) any attempt by any Person to void any Transfer pursuant to any statutory
provision or common law or equitable action, including, without limitation, any
provision of the Bankruptcy Code, based on any act or omission or illegal
conduct of either Seller Party or any Affiliate of either Seller Party (other
than either Purchaser Party);
(r) any failure to pay an Excluded Borrower Benefit prior to the Transfer of any
Loan;
(s) the Transfer of any Loans hereunder which were not Eligible Loans as of the
related Transfer Date (unless such Loans are repurchased in accordance with
Section 6 hereof); or
(t) with respect to any Loan for which the related Promissory Note is evidenced
by an electronic promissory note or an electronic record, or contains an
electronic signature, the failure of such Promissory Note to comply in all
material respects with all regulations, standards and other requirements
provided by the applicable Guarantor (if any) and the Department relating to the
validity and enforceability of such Promissory Note including, but not limited
to, clause (m) and the proviso following such clause under the definition of
“Loan Documents” in the Funding Note Purchase Agreement.
Any amounts subject to the indemnification provisions of this Section 9 shall be
paid by the Seller to the related Seller Indemnified Party on or before the 30th
day following demand therefor accompanied by reasonable supporting documentation
with respect to such amounts.
Indemnification under this Section 9 shall survive the resignation or removal of
the Purchaser ELT and the termination of this Agreement and shall include
reasonable fees and expenses of counsel and expenses of litigation. If the
Seller shall have made any indemnity payments pursuant to this Section 9 and the
Person to or for the benefit of whom such payments are made thereafter shall
collect any of such amounts from others, such Person shall promptly repay such
amounts to the Seller, without interest.
SECTION 10. LIMITATION ON LIABILITY OF ELIGIBLE LENDER TRUSTEES
Notwithstanding anything contained herein to the contrary, this Agreement has
been, and each Bill of Sale and Blanket Endorsement will be, signed by Union
Bank and Trust Company, not in its individual capacity but solely in its
capacity as the Seller ELT, and Zions First National Bank, not in its individual
capacity but solely in its capacity as the Purchaser ELT, as the case may be,
and in no event shall Union Bank and Trust Company, in its individual capacity,
or Zions First National Bank, in its individual capacity, have any liability for
the representations, warranties, covenants, agreements or other obligations of
the Seller or the Purchaser under any Transfer Agreement or in any of the
certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the Seller or the Purchaser,
as the case may be.
The parties hereto agree that each of the Seller ELT and the Purchaser ELT shall
be afforded all of the rights, immunities and privileges afforded to the
Eligible Lender Trustee under the Funding Note Purchase Agreement in connection
with its execution of this Agreement.

 

11



--------------------------------------------------------------------------------



 



SECTION 11. EXPENSES
Each of the Seller and the Purchaser shall pay the legal fees and expenses of
its attorneys in connection with the negotiation, preparation, execution and
delivery of this Agreement and in connection with the review and negotiation of
the other Transaction Documents; provided that in partial consideration of the
Purchaser’s agreement to purchase Loans hereunder, the Seller may provide for
the payment of all costs and expenses incurred by the Purchaser Parties in
connection herewith.
The Seller shall pay all other costs and expenses incurred in connection with
preparation, execution and delivery of this Agreement, the other Transaction
Documents and any Bill of Sale and the transactions contemplated herein or
therein, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for each of the Seller Parties, with respect thereto, and
all other costs and expenses incurred in connection with the transfer and
delivery of the Loans to the Purchaser or the Department, including, without
limitation, any fees and expenses incurred in connection with transferring
ownership of any Loans to any such entity.
SECTION 12. SURVIVAL OF COVENANTS
All covenants, agreements, representations and warranties made herein or in or
pursuant to each Bill of Sale shall survive the Transfer of the Loans provided
for in such Bill of Sale. All covenants, agreements, representations and
warranties made or furnished pursuant hereto by or for the benefit of the Seller
shall bind any successors and assigns of the Seller and inure to the benefit of
any successors or assigns of the Purchaser Parties and shall survive with
respect to each Loan. Each Bill of Sale supersedes all previous agreements and
understandings between the Purchaser Parties and the Seller Parties with respect
to the subject matter thereof.
SECTION 13. NOTICES
All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including communication by facsimile
copy or other electronic means) and mailed, delivered by nationally recognized
overnight courier service, transmitted or delivered by hand, as to each party
hereto and the Department, at its address set forth on Attachment E hereto or at
such other address as shall be designated by such party in a written notice to
the other parties hereto. Each such notice, request or other communication shall
be effective (i) if given by facsimile, when such facsimile is transmitted to
the specified facsimile number and an appropriate confirmation is received,
(ii) if given by e-mail (if e-mail address has been provided), when sent to the
specified e-mail address and an appropriate confirmation is received, (iii) if
given by mail, five (5) days after being deposited in the United States mails,
first class postage prepaid, (iv) if given by recognized courier guaranteeing
overnight delivery, the Business Day following the day delivered to such courier
(except that notices and communications delivered to the Department to the
extent not e-mailed or mailed by registered or certified mail, return receipt
requested, shall not be effective until received) or (v) if given by any other
means, when delivered at the address specified in this Section 13.
SECTION 14. FORM OF INSTRUMENTS
Each of the instruments and documents delivered in connection with any Transfer
Agreement, and all proceedings to be taken in connection with any Transfer
Agreement and the transactions contemplated herein and therein, shall be in the
applicable form set forth in the attachments hereto, and the Purchaser shall
have received such copies thereof as it or its counsel shall reasonably request
in connection therewith. Any instrument or document which is substantially in
the same form as an applicable attachment hereto or recital herein will be
deemed to be satisfactory as to form.

 

12



--------------------------------------------------------------------------------



 



SECTION 15. WAIVERS AND AMENDMENTS
The obligations of any party to any Transfer Agreement and any document or
instrument delivered in accordance therewith (each, a “Transfer Document”) may
be waived, only by a written instrument signed by a duly authorized officer of
the party against whom enforcement of any such waiver is sought with the prior
written consent of the Manager and the Department. The waiver by the Purchaser
and the Department of any representation, warranty, covenant or agreement
required to be made or performed under any Transfer Document by any party
thereto or of any other provision contained in any Transfer Document shall not
be deemed to be a waiver of any breach of any other representation, warranty,
covenant, agreement or provision contained therein or in any other Transfer
Document, nor shall any waiver or any custom or practice which may evolve
between the parties to any Transfer Document in the administration of the terms
thereof be construed to lessen the right of the Purchaser or the Department to
insist upon the performance by the Seller in strict accordance with said terms.
Any Transfer Document may be amended by a writing executed and delivered by each
of the parties thereto with the prior written consent of the Manager; provided
that (i) no amendment to this Agreement shall be effective without the prior
written consent of the Department; provided that, with not less than ten
(10) Business Days’ prior written notice to the Department, the parties hereto
may enter into any such amendment, subject to the provisions in this Section 15,
that does not have an adverse effect on the Department and (ii) no amendment to
this Agreement shall be effective unless each Rating Agency shall have been
provided with at least ten (10) days prior notice and S&P shall not have
notified the Manager or the SPV Administrator that such amendment would result
in a reduction, qualification or withdrawal of the then-current rating of the
Funding Note. Notwithstanding the foregoing, if the Conduit Administrator
provides the parties hereto with notice of any proposed amendment to this
Agreement that has been approved by the Conduit Advisory Committee and the
Seller Parties shall Transfer, and the Purchaser Parties shall accept, any
Student Loans Transferred hereunder subsequent to receiving such notice, the
Seller Parties and Purchaser Parties shall be deemed to have consented to such
amendment. For purposes of the preceding sentence, notice shall be sufficient if
delivered in accordance with Section 13 or if such amendment shall be posted to
a website maintained by the Department.
SECTION 16. NON-PETITION COVENANTS
(a) Notwithstanding any prior termination of this Agreement, the Seller, the
Seller ELT and the Purchaser ELT shall not, prior to the date which is one year
and one day after repayment in full of the Funding Note, acquiesce, petition or
otherwise invoke or cause the Purchaser, or authorize or join with any other
person, to invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser under any
federal or state bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Purchaser or any substantial part of its property, or ordering the
winding up or liquidation of the affairs of the Purchaser; provided, however,
nothing herein shall be deemed to prohibit the Seller, the Seller ELT or the
Purchaser ELT from filing a claim or otherwise participating in any such action
or proceeding.
(b) Notwithstanding any prior termination of this Agreement, the Seller ELT, the
Purchaser and the Purchaser ELT shall not, prior to the date which is one year
and one day after repayment in full of the Funding Note, acquiesce, petition or
otherwise invoke or cause the Seller, or authorize or join with any other
person, to invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Seller under any federal
or state bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Seller or any substantial part of its property, or ordering the winding
up or liquidation of the affairs of the Seller; provided, however, nothing
herein shall be deemed to prohibit the Seller ELT, the Purchaser or the
Purchaser ELT from filing a claim or otherwise participating in any such action
or proceeding.

 

13



--------------------------------------------------------------------------------



 



SECTION 17. GOVERNING LAW
THIS AGREEMENT, EACH OTHER TRANSFER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY FEDERAL LAW OF THE UNITED STATES. IF THERE SHALL BE NO FEDERAL
LAW OF THE UNITED STATES APPLICABLE TO A MATTER ARISING UNDER THIS AGREEMENT OR
ANY OTHER TRANSFER AGREEMENT OR THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER OR THEREUNDER, THE LAWS OF THE STATE OF NEW YORK SHALL BE DEEMED TO BE
REFLECTIVE OF FEDERAL LAW OF THE UNITED STATES INSOFAR AS TO DO SO WOULD NOT
FRUSTRATE THE PURPOSES OF ANY PROVISION OF THIS AGREEMENT OR ANY OTHER TRANSFER
AGREEMENT.
SECTION 18. SUCCESSORS AND ASSIGNS
None of the parties hereto shall assign any rights or delegate any duties
hereunder without the prior written consent of each other party hereto, and any
assignment made without such consent shall be void and constitute a default
hereunder.
SECTION 19. INTENDED THIRD PARTY BENEFICIARIES
Each of the parties hereto acknowledges and agrees that the Conduit Lender, the
Department and the other Affected Parties are express third party beneficiaries
hereof entitled to enforce all of the obligations of the Seller with respect to
payment of Repurchase Amounts, Repurchase Event Fees and Expenses and
indemnities owed by the Seller and to enforce the terms hereof as if they were
parties hereto.
SECTION 20. TAX TREATMENT
The Purchaser and the Seller each agree to treat for United States federal,
state, and local income and franchise tax purposes, (1) the Funding Note as
indebtedness, and (2) the Department Put Agreement and all amounts paid or
accrued thereon (to the extent that it relates to the Student Loans) as
consisting of an agreement solely by and between the Department and the Funding
Note Issuer and shall take no position inconsistent with this treatment, unless
otherwise required by law.
SECTION 21. SUBMISSION TO JURISDICTION
(a) EACH OF THE PARTIES HERETO HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF
ANY NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN FOR PURPOSES OF ALL
LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
TRANSFER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. NOTHING IN THIS SECTION 21 SHALL AFFECT THE RIGHT OF ANY
PARTY HERETO TO BRING ANY ACTION OR PROCEEDING AGAINST ANY OTHER PARTY HERETO OR
ANY OF ITS PROPERTY IN THE COURTS OF OTHER JURISDICTIONS.
(b) EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG ANY OF THEM ARISING OUT OF, CONNECTED WITH, RELATING TO OR
INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR
ANY OTHER TRANSFER AGREEMENT.

 

14



--------------------------------------------------------------------------------



 



(c) The Purchaser hereby appoints Corporation Service Company located at 80
State Street, Albany, NY 12207-2543 as the authorized agent upon whom process
may be served in any action arising out of or based upon this Agreement, any
other Transfer Agreement or the transactions contemplated hereby or thereby that
may be instituted in the United States District Court for the Southern District
of New York and of any New York State court sitting in the Borough of Manhattan
by any Affected Party or any successor or assignee of any of them.
[Signatures Follow]

 

15



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers hereunto duly authorized, as of the date
first written above.

            NATIONAL EDUCATION LOAN NETWORK, INC.,
as Seller
      By:   /s/ Michael S. Dunlap         Name:   Michael S. Dunlap       
Title:   President        UNION BANK AND TRUST COMPANY,
not in its individual capacity but solely as Seller ELT
      By:   /s/ Tom Sullivan         Name:   Tom Sullivan        Title:   Vice
President        NELNET SUPERCONDUIT FUNDING, LLC,
as Purchaser
      By:   /s/ Hannah Smitterberg         Name:   Hannah Smitterberg       
Title:   Assistant Vice President        ZIONS FIRST NATIONAL BANK,
not in its individual capacity but solely as Purchaser ELT
      By:   /s/ David W. Bata         Name:   David W. Bata        Title:   Vice
President and Trust Officer   

 

S-1



--------------------------------------------------------------------------------



 



ATTACHMENT A
FORM OF
BILL OF SALE NUMBER [__]

Dated as of [TRANSFER DATE]
This Bill of Sale (this “Bill of Sale”) is made and entered into as of [TRANSFER
DATE], by and among NATIONAL EDUCATION LOAN NETWORK, INC. (the “Seller”), UNION
BANK AND TRUST COMPANY, not in its individual capacity but solely as the
eligible lender trustee for the benefit of the Seller (in such capacity, the
“Seller ELT” and together with the Seller, the “Seller Parties”), NELNET
SUPERCONDUIT FUNDING, LLC (the “Purchaser”), and ZIONS FIRST NATIONAL BANK, not
in its individual capacity but solely as the eligible lender trustee for the
benefit of the Purchaser (in such capacity, the “Purchaser ELT”).
W I T N E S S E T H :
WHEREAS, the parties hereto entered into a Student Loan Purchase Agreement dated
as of May 13, 2009 (as amended, amended and restated, supplemented or otherwise
modified, the “Student Loan Purchase Agreement”); and
WHEREAS, subject to the terms and conditions of the Student Loan Purchase
Agreement, the Seller Parties desire to transfer to the Purchaser Parties the
Student Loans identified on Annex I attached hereto and all Related Security
with respect thereto (but excluding any right to make subsequent loans to a
Borrower under any Promissory Note included in the Collateral Security Interest
or any disbursement under a Promissory Note included in the Collateral Security
Interest to the extent not constituting a Loan described in this Bill of Sale)
(collectively, the “Loan Portfolio”) and the Purchaser Parties desire to accept
such transfer;
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereto hereby agree as follows:

1.  
Definitions. Each capitalized term used but not defined herein has the meaning
ascribed thereto in the Student Loan Purchase Agreement.

2.  
Transfer. Subject to the terms and conditions of the Student Loan Purchase
Agreement and in consideration for payment by the Purchaser to the Seller of the
Purchase Price (as set forth below), the Seller Parties hereby grant, sell,
assign, transfer, convey and, to the extent applicable, contribute to the
Purchaser Parties, and the Purchaser Parties hereby accept, the entire right,
title and interest of the Seller Parties in the Loan Portfolio (collectively,
the “Transfer”).

3.  
Purchase Price. The purchase price for the Loan Portfolio is $[ ] (the “Purchase
Price”). Each of the parties hereto agrees that the Purchase Price represents
fair consideration and reasonably equivalent value for the Loan Portfolio and is
equal to the fair market value of such Loan Portfolio based on current market
conditions as of the date hereof. In payment of the Purchase Price, the
Purchaser has caused $[ ] of immediately available funds to be wire transferred
to the Seller’s Account (as defined below). The Seller and the Purchaser hereby
agree that in accordance with Section 4(c) of the Student Loan Purchase
Agreement, the remaining portion of the Purchase Price shall be deemed to be a
capital contribution by the Seller to the Purchaser in respect of the Seller’s
100% membership interest in the Purchaser.

4.  
Seller’s Account. The Purchaser has caused the cash portion of the Purchase
Price to be wire transferred to the following account (the “Seller’s Account”):

[INSERT SELLER’S ACCOUNT INFORMATION]

 

A-1



--------------------------------------------------------------------------------



 



5.  
Intent. The parties hereto intend that the Transfer be, and be construed as, a
true sale and, if applicable, contribution of the Loan Portfolio from the Seller
Parties to the Purchaser Parties. However, in the event that notwithstanding the
intention of the parties hereto, the Transfer is deemed to be a transfer for
security, then the Seller Parties hereby grant to the Purchaser Parties a
continuing security interest in the Loan Portfolio to secure a loan in an amount
equal to the Purchase Price and each of the Seller and the Purchaser hereby
represents and warrants, as to itself, that each remittance by the Purchaser to
the Seller of the Purchase Price (other than any portion of the Purchase Price
deemed to be a capital contribution) will have been (i) the incurrence of a debt
incurred in the ordinary course of business or financial affairs of the
Purchaser and the Seller and (ii) made in the ordinary course of business or
financial affairs of the Purchaser and the Seller.

6.  
Guarantor Notification. Each of the Seller Parties authorizes the Purchaser ELT
to use a copy of this Bill of Sale, including the Loan Transmittal Summary Form
attached hereto (in lieu of Department Form OE 1074), as official notification
to the applicable Guarantors of assignment to the Purchaser ELT of the Loan
Portfolio.

7.  
Governing Law. THIS BILL OF SALE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY FEDERAL LAW
OF THE UNITED STATES. IF THERE SHALL BE NO FEDERAL LAW OF THE UNITED STATES
APPLICABLE TO A MATTER ARISING UNDER THIS BILL OF SALE OR THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER, THE LAWS OF THE STATE OF NEW YORK SHALL BE
DEEMED TO BE REFLECTIVE OF FEDERAL LAW OF THE UNITED STATES INSOFAR AS TO DO SO
WOULD NOT FRUSTRATE THE PURPOSES OF ANY PROVISION OF THIS AGREEMENT OR ANY OTHER
TRANSFER AGREEMENT.

8.  
Submission to Jurisdiction. EACH OF THE PARTIES HERETO HEREBY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE BOROUGH OF
MANHATTAN FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS BILL OF SALE OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO
SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE
OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
NOTHING IN THIS SECTION 8 SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO BRING
ANY ACTION OR PROCEEDING AGAINST ANY OTHER PARTY HERETO OR ANY OF ITS PROPERTY
IN THE COURTS OF OTHER JURISDICTIONS. EACH OF THE PARTIES HERETO HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG ANY OF THEM ARISING OUT OF, CONNECTED
WITH, RELATING TO OR INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN CONNECTION
WITH THIS BILL OF SALE. THE PURCHASER HEREBY APPOINTS CORPORATION SERVICE
COMPANY LOCATED AT 80 STATE STREET, ALBANY, NY 12207-2543 AS THE AUTHORIZED
AGENT UPON WHOM PROCESS MAY BE SERVED IN ANY ACTION ARISING OUT OF OR BASED UPON
THIS BILL OF SALE OR THE TRANSACTIONS CONTEMPLATED HEREBY THAT MAY BE INSTITUTED
IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF
ANY NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN BY THE PURCHASER,
THE PURCHASER ELT OR ANY SUCCESSOR TO OR ASSIGNEE OF EITHER OF THEM.

 

A-2



--------------------------------------------------------------------------------



 



9.  
Student Loan Purchase Agreement. This Bill of Sale is one of the Bills of Sale
referred to in the Student Loan Purchase Agreement. The terms and provisions of
the Student Loan Purchase Agreement form a part of, and are incorporated by this
reference into, this Bill of Sale. This Bill of Sale sets forth the terms and
conditions of Transfer solely with respect to the Loan Portfolio. This Bill of
Sale shall have no effect upon any other transfer of Student Loans consummated
or contemplated prior to or after the date hereof, and all other terms,
conditions and agreements contained in the Student Loan Purchase Agreement shall
remain in full force and effect. Prior or subsequent purchases and sales of
Student Loans shall each be governed by a separate Bill of Sale.

10.  
Amendment. This Bill of Sale may be amended by a writing executed and delivered
by each of the parties thereto with the prior written consent of the Manager;
provided that (i) no amendment to this Agreement shall be effective without the
prior written consent of the Department; provided further that, with not less
than ten (10) Business Days’ prior written notice to the Department, the parties
hereto may enter into any such amendment, subject to the provisions in this
Section 10, that does not have an adverse effect on the Department and (ii) no
amendment to this Agreement shall be effective unless each Rating Agency shall
have been provided with at least ten (10) days prior notice and S&P shall not
have notified the Manager or the SPV Administrator that such amendment would
result in a reduction, qualification or withdrawal of the then-current rating of
the Funding Note.

11.  
Third-Party Beneficiary. Each of the parties hereto acknowledges and agrees that
the Conduit Lender, the Department and the other Affected Parties are express
third party beneficiaries hereof entitled to enforce all of the obligations of
the Seller with respect to payment of Repurchase Amounts, Repurchase Event Fees
and Expenses and Seller Indemnified Amounts owed by the Seller and to enforce
the terms hereof as if they were parties hereto. Further, all the rights of the
Purchaser hereunder with respect to any Student Loans included in the Loan
Portfolio for which the Department Put Option is exercised shall be assigned to
the Department and after the Department Put Date with respect to a Student Loan,
the Department shall have all repurchase and other rights against the Seller
upon the occurrence of any of the conditions set forth in the Department Put
Agreement with respect to such Student Loan.

12.  
Limitation of Liability. Notwithstanding anything contained herein to the
contrary, this Agreement has been, and each Blanket Endorsement will be, signed
by Union Bank and Trust Company, not in its individual capacity but solely in
its capacity as the Seller ELT, and Zions First National Bank, not in its
individual capacity but solely in its capacity as the Purchaser ELT, as the case
may be, and in no event shall Union Bank and Trust Company, in its individual
capacity, or Zions First National Bank, in its individual capacity, have any
liability for the representations, warranties, covenants, agreements or other
obligations of the Seller or the Purchaser under any Transfer Agreement or in
any of the certificates, notices or agreements delivered pursuant hereto, as to
all of which recourse shall be had solely to the assets of the Seller or the
Purchaser, as the case may be.

[Signatures Follow]

 

A-3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Bill of Sale Number
[_____] to be duly executed by their respective officers hereunto duly
authorized, as of the date first written above.

            NATIONAL EDUCATION LOAN NETWORK, INC., as Seller
      By:           Name:          Title:     

[Signatures Continue on the Following Page]

 

A-4



--------------------------------------------------------------------------------



 



            UNION BANK AND TRUST COMPANY,
not in its individual capacity but solely as Seller ELT
      By:           Name:          Title:     

[Signatures Continue on the Following Page]

 

A-5



--------------------------------------------------------------------------------



 



            NELNET SUPERCONDUIT FUNDING, LLC,
as Purchaser
      By:           Name:          Title:     

[Signatures Continue on the Following Page]

 

A-6



--------------------------------------------------------------------------------



 



            ZIONS FIRST NATIONAL BANK,
not in its individual capacity but solely as Purchaser ELT
      By:           Name:          Title:     

 

A-7



--------------------------------------------------------------------------------



 



Annex I
LOAN TRANSMITTAL SUMMARY FORM
Loan Transmittal File Pipe delimited file

                            1    
SSN
    9(009)   Yes   2    
LastName
    X(035)   Yes   3    
FirstName
    X(020)   Yes   4    
LoanNumber1
    X(019)   Yes   5    
Principal Balance
    9(012).99   Yes   6    
LoanType
                  7    
Promissory Note Date
    —           8    
First Disbursement Date
    —           9    
Final Disbursement Date
    —           10    
Loan Period Begin Date
    —           11    
Loan Period End Date
    —           12    
Loan Status Code
                  13    
Seller or Eligible Direct Issuer LID
                  14    
Original Lender LID
                  15    
Guarantor
    9(003)   Yes   16    
Servicer
    X(008)   Yes   17    
School Type
    X(009)   Four Year, Two Year, Proprietary/Vocational, Other; See table
below.

Notice information for Servicers:
[NAME]
[ADDRESS]
[ATTENTION]
[TELEPHONE]
[FAX]
[E-MAIL]
[REPEAT AS NECESSARY]
 

      1  
Loan Number shall be a unique identifying number for each Student Loan. Such
number must also be included in the information given to the accountants and the
Conduit Administrator for any sample pool of Student Loans in connection with
any Agreed Upon Procedures Letter.

 

A-8



--------------------------------------------------------------------------------



 



ATTACHMENT B
FORM OF
BLANKET ENDORSEMENT
(Bill of Sale Number [__])
[TRANSFER DATE]
Reference is made to that certain Bill of Sale, dated as of [TRANSFER DATE], by
and among NATIONAL EDUCATION LOAN NETWORK, INC., as the seller (the “Seller”),
UNION BANK AND TRUST COMPANY, not in its individual capacity, but solely in its
capacity as the eligible lender trustee for the benefit of the Seller (in such
capacity, the “Seller ELT” and together with the Seller, the “Seller Parties”),
NELNET SUPERCONDUIT FUNDING, LLC, as the purchaser (the “Purchaser”), and ZIONS
FIRST NATIONAL BANK, not in its individual capacity, but solely in its capacity
as the eligible lender trustee for the benefit of the Purchaser (in such
capacity, the “Purchaser ELT”) (the “Bill of Sale”). Each capitalized term used
but not defined herein has the meaning ascribed thereto in the Bill of Sale.
The Seller, by execution of this instrument, hereby endorses the attached
promissory note which evidences one of the Student Loans included in the Loan
Portfolio (each such promissory note, a “Promissory Note”). This endorsement is
in blank, unrestricted form and without recourse except as provided in Section 6
of the Student Loan Purchase Agreement.
This endorsement may be effected by attaching either this instrument or a
facsimile hereof to each or any of the Promissory Notes.
Notwithstanding the foregoing, the Seller ELT, on behalf of the Seller agrees to
individually endorse each Promissory Note required to be so endorsed by the
Purchaser or the Guarantor of such Promissory Note, at the sole cost and expense
of the Purchaser, in such form as is provided by the Purchaser and is reasonably
acceptable to the Seller ELT and the Department.
Notwithstanding anything contained herein to the contrary, this Agreement has
been signed by Union Bank and Trust Company, not in its individual capacity but
solely in its capacity as the Seller ELT, and Zions First National Bank, not in
its individual capacity but solely in its capacity as the Purchaser ELT, as the
case may be, and in no event shall Union Bank and Trust Company, in its
individual capacity, or Zions First National Bank, in its individual capacity,
have any liability for the representations, warranties, covenants, agreements or
other obligations of the Seller or the Purchaser under any Transfer Agreement or
in any of the certificates, notices or agreements delivered pursuant hereto, as
to all of which recourse shall be had solely to the assets of the Seller or the
Purchaser, as the case may be.
THE SALE OF THE LOANS SHALL BE SUBJECT TO THE TERMS, CONDITIONS AND COVENANTS
SET FORTH IN THE BILL OF SALE, INCLUDING THIS BLANKET ENDORSEMENT. BY EXECUTION
HEREOF, EACH OF THE SELLER PARTIES ACKNOWLEDGES THAT SUCH PARTY HAS READ,
UNDERSTANDS AND AGREES TO BE BOUND BY ALL TERMS, CONDITIONS AND COVENANTS OF THE
BILL OF SALE.

 

B-1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Blanket Endorsement to
be duly executed by their respective officers hereunto duly authorized, as of
the date first written above.

                          SELLER   PURCHASER   NATIONAL EDUCATION LOAN NETWORK,
INC.   NELNET SUPERCONDUIT FUNDING, LLC  
 
                       
By:
          By:                                 (Signature of Authorized Officer)
      (Signature of Authorized Officer)  
 
  Name:           Name:      
 
  Title:           Title:         Date of Sale:      Date of Purchase:     
 
                       

                          SELLER ELT   PURCHASER ELT     UNION BANK AND TRUST
COMPANY, not in its individual capacity but solely as Seller ELT   ZIONS FIRST
NATIONAL BANK, not in its individual capacity but solely as Purchaser ELT    
 
                        Lender Code:      Lender Code:       
 
     
 
         
 
   
 
                       
By: 
          By:                              (Signature of Authorized Officer)    
(Signature of Authorized Officer)    
 
Name:          Name:       
 
Title:          Title:          Date of Sale:     Date of Purchase:       

 

B-2



--------------------------------------------------------------------------------



 



ATTACHMENT C-1
SELLER AND SELLER ELT REPRESENTATIONS AND WARRANTIES
GENERAL
(i) Each of the Seller and the Seller ELT (1) is duly organized, validly
existing and in good standing under the laws of the State of its formation or of
the United States, as applicable, (2) has all licenses necessary to carry out
its business as now being conducted or is otherwise exempt under applicable law
from such licensing or qualification or is otherwise not required under
applicable law to effect such licensing or qualification and no demand for such
licensing or qualification has been made upon it by any such state, and (3) in
any event is in compliance with the laws of any such state to the extent
necessary to ensure the enforceability of each Loan. No licenses or approvals
obtained by it have been suspended or revoked by any court, administrative
agency, arbitrator or governmental body and no proceedings are pending which
might result in such suspension or revocation.
(ii) The Seller ELT is an “eligible lender” as such term is defined in Section
435(d) of the Higher Education Act and has a lender identification number issued
by the Department with respect to the Loans and has in effect a Guarantee
Agreement with a Guarantor with respect to each of the Loans.
(iii) With respect to each state or jurisdiction therein in which the Seller or,
in the event that the Seller is a special purpose entity with respect to a
securitization or other financing facility, its administrator, as applicable,
undertakes origination activities, Seller or such administrator, as applicable,
is in full compliance with such state’s or jurisdiction’s (as applicable) laws,
rules, regulations, orders, settlement agreements and other standards and
procedures, including those promulgated by agencies or officers thereof,
applicable to it and pertaining to the conduct of participants in the student
loan industry to the extent the Seller has assented to such voluntary code of
conduct (including, without limitation, any applicable “code of conduct” for
participants in the student loan industry that specifically and legally applies
to the Seller or its administrator, as applicable, and the Seller ELT, to the
extent that non-compliance with such a code of conduct would adversely affect
the Department’s rights or interest with respect to the Putable Loans that the
Department purchases).
(iv) The Seller or, in the event that the Seller is a special purpose entity
with respect to a securitization or other financing facility, its administrator,
as applicable, has administered, operated and maintained its federal family
education loan program in such manner as to ensure that such program and the
Loans will benefit, in all material respects, from the FFELP, the Guarantee
Agreements related thereto and the federal program of reimbursement for FFELP
student loans pursuant to the Higher Education Act.
(v) The Seller has not, with respect to any Loan Transferred under a Bill of
Sale executed pursuant to this Agreement, agreed to release any Guarantor from
any of its contractual obligations as a guarantor of such Loan or agreed
otherwise to alter, amend or renegotiate any material term or condition under
which such Loan is Guaranteed, except as required by law or rules and
regulations issued pursuant to law, without the express prior written consent of
the Department.
(vi) Each of the Seller and the Seller ELT (1) has all requisite power and
authority to hold each Loan, to sell each Loan, to pledge each Loan and to
execute, deliver and perform, and to enter into and consummate, all transactions
contemplated by this Agreement and each other Transfer Agreement, (2) has duly
authorized the execution, delivery and performance of this Agreement and each
other Transfer Agreement and (3) has duly executed and delivered this Agreement
and each Transfer Agreement. This Agreement and each other Transfer Agreement,
assuming due authorization, execution and delivery by the other parties thereto,
constitutes the legal, valid and binding obligation of the Seller and the Seller
ELT, enforceable against it in accordance with its terms except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of rights of creditors
generally, and to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or law); provided,
however, that if the Seller is not an Eligible Lender, the power and authority
to hold, sell and pledge each Loan described in clause (1) shall refer, with
respect to the holder of the beneficial interests of such Loans, to the
beneficial interest of the Seller, and with respect to the Seller ELT, to its
interest as the legal title holder of the Loan.

 

C-1-1



--------------------------------------------------------------------------------



 



(vii) The execution and delivery of this Agreement and each other Transfer
Agreement by each of the Seller and the Seller ELT and the performance of and
compliance with the terms of this Agreement and each other Transfer Agreement
will not violate its formation documents or constitute a default under or result
in a breach or acceleration of, any material contract, agreement or other
instrument to which it is a party or which may be applicable to it or its
assets.
(viii) Neither the Seller nor the Seller ELT is in violation of, and the
execution and delivery of this Agreement and each other Transfer Agreement by it
and its performance and compliance with the terms of this Agreement and each
other Transfer Agreement will not constitute a violation with respect to, any
order or decree of any court or any order or regulation of any federal, state,
municipal or governmental agency having jurisdiction over it or its assets,
which violation might have consequences that would materially and adversely
affect the condition (financial or otherwise) or its operations or its assets or
might have consequences that would materially and adversely affect the
performance of its obligations and duties thereunder.
(ix) The Seller does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant contained in this
Agreement and each other Transfer Agreement.
(x) There are no actions or proceedings against, or investigations of, the
Seller before any court, administrative agency or other tribunal (A) that might
prohibit its entering into this Agreement or any other Transfer Agreement,
(B) that seeks to prevent the sale or pledge of Student Loans or the
consummation of the transactions contemplated by this Agreement or any other
Transfer Agreement or (C) that might prohibit or materially and adversely affect
the performance by the Seller of its obligations under, or the validity or
enforceability of, this Agreement or any other Transfer Agreement.
(xi) No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by the
Seller or the Seller ELT of, or compliance by it with, this Agreement or any
other Transfer Agreement or the consummation of the transactions contemplated by
this Agreement or any other Transfer Agreement, except for such consents,
approvals, authorizations or orders, if any, that have been obtained prior to
the related Transfer Date.
(xii) The transfer of the Loans shall be treated as a sale on the books and
records of the Seller and the Seller ELT, and, to the extent consistent with the
facts and the circumstances of the transaction and applicable tax and accounting
standards, the Seller and the Seller ELT will treat the disposition of the Loans
pursuant to this Agreement for tax and accounting purposes as a sale. Each of
the Seller and the Seller ELT shall maintain a complete set of books and records
for each Loan which shall be clearly marked to reflect the ownership of each
Loan by the Purchaser Parties.
(xiii) The consideration received by the Seller upon each Transfer of the Loans
constitutes fair consideration and reasonably equivalent value for such Loans.
(xiv) The Seller is solvent and will not be rendered insolvent by the
consummation of the transactions contemplated hereby. The Seller is not
transferring any Loan with any intent to hinder, delay or defraud any of its
creditors.

 

C-1-2



--------------------------------------------------------------------------------



 



(xv) The Seller or, in the event that the Seller is a special purpose entity
with respect to a securitization or other financing facility, its administrator,
as applicable, has an internal quality control program that verifies, on a
regular basis, the existence and accuracy of its legal documents, credit
documents and underwriting decisions, including all such documents and decisions
that would affect the validity of the representations and warranties required
under this Agreement. The program shall include evaluating and monitoring the
overall quality of the loan production and servicing of the loans of such Seller
or administrator, as applicable. The program is to ensure that the Loans are
originated and serviced in accordance with applicable law; guard against
dishonest, fraudulent, or negligent acts; and guard against errors and omissions
by officers, employees, or other authorized persons.
(xvi) The Seller will not adversely select Loans for sale or pledge under this
Agreement; provided the Loan Sale Allocation Criteria shall be deemed not to be
adverse.

 

C-1-3



--------------------------------------------------------------------------------



 



ATTACHMENT C-2
SELLER AND SELLER ELT REPRESENTATIONS AND WARRANTIES
LOANS
(i) The Seller with respect to beneficial ownership and the Seller ELT with
respect to record ownership, each has good and marketable title to, and are the
sole owners of, such Loan, free and clear of any security interest or lien
(other than an interest or lien that will be released simultaneously with the
Transfer of such Loan hereunder pursuant to a Security Release Certification),
charges, claims, offsets, defenses, counterclaims or encumbrances of any nature
(including, without limitation, any circumstances that could impair transfer of
title to the Loans free and clear of the claim of any party) and no right of
rescission, offsets, defenses or counterclaims have been asserted or threatened
with respect to such Loan. The Transfer of such Loan constitutes the absolute
transfer of all right, title and interests of the Seller with respect to
beneficial ownership, and the Seller ELT, with respect to record ownership in
such Loan to the Purchaser Parties free and clear of any lien or Adverse Claim.
(ii) Such Loan is an Eligible Loan and the description of and information
regarding such Loan set forth in the Bill of Sale, Loan Transmittal Summary Form
and any loan schedule prepared or delivered in connection with the transfer
thereof is true, complete and correct as of the date of the applicable loan
schedule.
(iii) The Seller (with respect to beneficial ownership) and the Seller ELT (with
respect to record ownership) is authorized to Transfer and, to the extent
required hereunder, reacquire such Loan; and the Transfer of such Loan is or, in
the case of a reacquisition by the Seller (with respect to beneficial ownership)
and the Seller ELT (with respect to record ownership), will be made pursuant to
and consistent with the laws and regulations under which each of the Seller and
the Seller ELT operates, and will not violate any decree, judgment or order of
any court or agency, or conflict with or result in a breach of any of the terms,
conditions or provisions of any agreement or instrument to which it is a party
or by which it or its property is bound, or constitute a default (or an event
which could constitute a default with the passage of time or notice or both)
thereunder.
(iv) Such Loan is in full force and effect in accordance with its terms and is
the legal, valid and binding obligations of the respective Borrower thereunder
subject to no defenses.
(v) Such Loan has been duly made and serviced in accordance with the provisions
of the FFELP established under the Higher Education Act, and has been duly
guaranteed by a Guarantor; the Guarantee Agreement is in full force and effect,
and all premiums due and payable to such Guarantor as of the related Transfer
Date shall have been paid in full.
(vi) Such Loan provides or, when the payment schedule with respect thereto is
determined, will provide for payments on a periodic basis that fully amortize
the Principal Balance thereof by its maturity, as such maturity may be modified
in accordance with any applicable deferral or forbearance periods granted in
accordance with applicable laws, including, those of the Higher Education Act or
any applicable Guarantee Agreement, as applicable.
(vii) Any payments on such Loan received by the Purchaser that have been
allocated to the reduction of principal and interest on such Loan have been
allocated on a simple interest basis.
(viii) Such Loan has been duly made and serviced in accordance with all
applicable federal, state and local laws.

 

C-2-1



--------------------------------------------------------------------------------



 



(ix) Due diligence and reasonable care have been exercised in the making,
administering, servicing and collecting on such Loan and, all disclosures of
information required to be made pursuant to the Higher Education Act prior to
the related Transfer Date have been made.
(x) The related Borrower is an eligible borrower under the terms of Section 428,
428B or 428H of the Higher Education Act, as applicable.
(xi) All borrower origination and loan fees required by Section 438 of the
Higher Education Act have been paid to the Secretary or appropriately reserved
by the Seller or Seller ELT for payment to the Secretary.
(xii) Such Loan is denominated and payable only in United States dollars.
(xiii) The transfer and assignment herein contemplated constitute a valid
Transfer of such Loan from the Seller with respect to beneficial ownership, and
the Seller ELT, with respect to record ownership to the Purchaser Parties, and
the beneficial interest in and title to such Loan shall not be part of the
Seller’s or the Seller ELT’s estate in the event of its bankruptcy or the
appointment of a receiver with respect to the Seller or Seller ELT.
(xiv) With respect to the related Promissory Note, there is only one originally
executed Promissory Note evidencing such Loan, and such original Promissory Note
(or a true and correct copy thereof) has been delivered to the designee of the
Purchaser. If a true and exact copy of an original electronic Promissory Note
has been delivered to the Purchaser or its designee, the Seller of such Loan (or
its designee) has possession of such electronic Promissory Note. The related
Promissory Note that constitutes or evidences such Loan does not have any marks
or notations indicating that it has been further pledged, assigned or otherwise
conveyed to any Person other than the Purchaser, the Purchaser ELT or their
designee (other than an interest or lien that will be released simultaneously
with the purchase of the Loans under this Agreement).
(xv) To the extent such Loan is evidenced by an electronic Promissory Note, the
Seller has complied (and has caused any originator or servicer of such Loan to
comply) with all regulations and other requirements adopted by the applicable
Guarantor or the Department relating to the validity and enforceability of such
Promissory Note.
(xvi) Neither the Seller nor the Seller ELT has pledged, assigned, sold, granted
a security interest in, or otherwise conveyed such Loan (other than an interest
or lien released simultaneously with the Transfer of such Loan hereunder
pursuant to a Security Release Certification). Neither Seller Party has
authorized the filing of or is aware of any financing statements against it that
include a description of collateral covering any Loan hereunder (whether or not
any additional collateral is covered by such financing statements) or any other
security interest that has not been terminated with respect to the applicable
Loans, or that will not be terminated with respect to the applicable Loans upon
Transfer to the Purchaser Parties. Neither Seller Party is aware of any judgment
or tax lien filings against it.
(xvii) The related Borrower of such Loan as of the related Transfer Date is not
noted in any loan file prepared in connection therewith, including the related
Loan Transmittal Summary Form, as being currently involved in a bankruptcy
proceeding.
(xviii) Such Loan satisfies all of the terms and conditions of the Transaction
Documents.
(xix) The Seller with respect to beneficial ownership, and the Seller ELT, with
respect to record ownership had title to and ownership of, the Loan on or after
the date on which the Seller’s Notice of Intent to Participate was received and
acknowledged by the Department, and before July 1, 2010.
(xx) Such Loan was not delinquent for 210 days or more or at such time subject
to a claim filed with the applicable Guarantor.
(xxi) Such Loan has not been previously pledged to secure the Funding Note.

 

C-2-2



--------------------------------------------------------------------------------



 



(xxii) Such Loan is an Eligible Loan.
(xxiii) Either (i) such Loan is not subject to any Excluded Borrower Benefits or
(ii) with respect to any Loan subject to Excluded Borrower Benefits, the amount
required to be deposited into the Excluded Borrower Benefit Account has been
deposited.

 

C-2-3



--------------------------------------------------------------------------------



 



ATTACHMENT C-3
SELLER REPRESENTATIONS AND WARRANTIES
ADDITIONAL
(i) The Seller is not required to register as an “investment company” and is not
controlled by an entity that is required to register as an “investment company”
under the Investment Company Act.
(ii) (1) No Reportable Event has occurred during the six year period prior to
the date on which this representation is made or deemed made with respect to any
Benefit Plan; (2) no steps have been taken by any Person to terminate any
Benefit Plan subject to Title IV of ERISA; (3) no contribution failure or other
event has occurred with respect to any Benefit Plan which is sufficient to give
rise to a lien on the assets of the Seller or any ERISA Affiliate in favor of
the PBGC, during such six-year period; (4) each Benefit Plan has been
administered in all material respects in compliance with its terms and the
applicable provisions of ERISA, the Code and all other applicable laws and
regulations; (5) neither the Seller nor any ERISA Affiliate maintains or
contributes to any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA which provides benefits to employees after termination of
employment and which is unfunded by a material amount, except as specifically
required by the continuation requirements of Part 6 of Title I of ERISA; (6) the
present value of all accrued benefits under each Benefit Plan subject to Title
IV of ERISA (based on those assumptions used to fund such Benefit Plans) did
not, as of the last valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Benefit Plan allocable to such accrued benefits; (7) neither the Seller nor any
ERISA Affiliate has had a complete or partial withdrawal from any Multiemployer
Plan and neither the Seller nor any ERISA Affiliate would become subject to any
liability under ERISA if the Seller or any such ERISA Affiliate were to withdraw
completely from all Multiemployer Plans as of the valuation date most closely
preceding the date on which this representation is made or deemed made and
(8) no such Multiemployer Plan is insolvent within the meaning of Section 4245
of ERISA or in reorganization within the meaning of Section 4241 of ERISA;
provided that this subsection (ii) shall not apply to events which could not
reasonably be expected to have a Material Adverse Effect on the Seller.
(iii) The Seller has caused the filing of all such UCC financing statements in
the proper filing offices of all such jurisdictions as may be necessary under
all applicable law in order to perfect the Collateral Security Interest as a
first-priority continuing security interest in each Loan Transferred hereunder
and all such UCC financing statements contain a statement to the following
effect: “A transfer of or grant of a security interest in any collateral
described in this financing statement will violate the rights of the secured
party.”
(iv) Together with each other Transfer Agreement, this Agreement creates a valid
and continuing security interest (as defined in the applicable UCC) in all Loans
Transferred hereunder in favor of the Purchaser Parties, which security interest
is prior to all other Adverse Claims, and is enforceable as such as against
creditors of, and purchasers from, the Seller Parties.
(v) All information supplied by, or on behalf of, the Seller in writing to
either Purchaser Party and the Department in connection with this Agreement, the
related Bill of Sale or any other Transaction Document is true, accurate and
complete in all material respects as of the date thereof stated or certified. No
information, exhibit or report furnished by the Seller to any Purchaser Party or
the Department in connection with this Agreement, the related Bill of Sale or
any other Transaction Document contains any material misstatement. The financial
information regarding the Seller heretofore delivered to the Purchaser Parties
and the Department correctly and fairly presents the financial condition of the
Seller as of the date hereof.

 

C-3-1



--------------------------------------------------------------------------------



 



ATTACHMENT C-4
PURCHASER AND PURCHASER ELT REPRESENTATIONS AND WARRANTIES
(i) Each of the Purchaser and Purchaser ELT (1) is duly organized, validly
existing and in good standing under the laws of the State of its formation or of
the United States, as applicable, (2) has all licenses necessary to carry out
its business as now being conducted or is otherwise exempt under applicable law
from such licensing or qualification or is otherwise not required under
applicable law to effect such licensing or qualification and no demand for such
licensing or qualification has been made upon it by any such state, and (3) in
any event is in compliance with the laws of any such state to the extent
necessary to ensure the enforceability of each Loan. No licenses or approvals
obtained by it have been suspended or revoked by any court, administrative
agency, arbitrator or governmental body and no proceedings are pending which
might result in such suspension or revocation.
(ii) The Purchaser ELT is an “eligible lender” as such term is defined in
Section 435(d) of the Higher Education Act, has a lender identification number
issued by the Department with respect to the Loans (which lender identification
number is not shared with any other Person and is not associated with any
student loans other than Student Loans pledged to the Conduit Lender) and the
Seller ELT has in effect a Guarantee Agreement with a Guarantor with respect to
each of the Loans.
(iii) Each of the Purchaser and Purchaser ELT (1) has duly authorized the
execution, delivery and performance of this Agreement and each other Transfer
Agreement and (2) has duly executed and delivered this Agreement and each
Transfer Agreement. This Agreement and each other Transfer Agreement, assuming
due authorization, execution and delivery by the other parties thereto,
constitutes the legal, valid and binding obligation of the Purchaser and the
Purchaser ELT, enforceable against each it in accordance with its terms except
as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of rights
of creditors generally, and to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or law).
(iv) The execution and delivery of this Agreement and each other Transfer
Agreement by the Purchaser and the Purchaser ELT and the performance of and
compliance with the terms of this Agreement and each other Transfer Agreement
will not violate its formation documents or constitute a default under or result
in a breach or acceleration of, any material contract, agreement or other
instrument to which it is a party or which may be applicable to it or its
assets.
(v) Neither the Purchaser nor the Purchaser ELT is in violation of, and the
execution and delivery of this Agreement and each other Transfer Agreement by it
and its performance and compliance with the terms of this Agreement and each
other Transfer Agreement will not constitute a violation with respect to, any
order or decree of any court or any order or regulation of any federal, state,
municipal or governmental agency having jurisdiction over it or its assets,
which violation might have consequences that would materially and adversely
affect the condition (financial or otherwise) or its operations or its assets or
might have consequences that would materially and adversely affect the
performance of its obligations and duties thereunder.
(vi) No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by the
Purchaser or Purchaser ELT of, or compliance by it with, this Agreement or any
other Transfer Agreement or the consummation of the transactions contemplated by
this Agreement or any other Transfer Agreement, except, with respect to any
other Transfer Agreement, for such consents, approvals, authorizations or
orders, if any, that have been obtained prior to the related Transfer Date.

 

C-4-1



--------------------------------------------------------------------------------



 



ATTACHMENT D-1
SELLER COVENANTS
(i) The Seller shall comply with all applicable laws, rules, regulations and
orders, except to the extent that failure to so comply would not have a Material
Adverse Effect.
(ii) The Seller shall preserve and maintain its existence as an organization,
and its rights, franchises and privileges in the jurisdiction of its formation,
and qualify and remain qualified in good standing as a foreign organization in
each jurisdiction where the failure to preserve and maintain such existence,
rights, franchises, privileges and qualification could have a Material Adverse
Effect.
(iii) The Seller shall not change its legal name, any other name under which it
does business, its principal place of business, its chief executive office, the
location where it keeps any Records in its possession or under its control, its
type of organization or its jurisdiction of formation without:

  (A)  
giving prior written notice to the Purchaser, the Department and the Conduit
Administrator; and

  (B)  
taking, at its own expense, all actions reasonably requested by either Purchaser
Party, the Department or the Conduit Administrator in order to perfect, maintain
and protect the interest of the Purchaser Parties in the Loans and the Related
Security with respect thereto, including, without limitation, the Collateral
Security Interest.

(iv) The Seller shall permit the Purchaser, the Conduit Administrator and the
Department, and their respective agents, upon reasonable notice and from time to
time during regular business hours, upon reasonable notice: (a) to examine and
make copies of and take abstracts from all books, records and documents
(including computer tapes and disks) relating to the Loans and (b) to visit the
offices and properties of the Seller for the purpose of examining such materials
described in clause (a) above, and to discuss matters relating to the Loans or
the Seller’s performance hereunder with any of the officers, directors,
employees or independent public accountants of the Seller having knowledge of
such matters; provided that prior to the occurrence of the Sale Termination
Date, the Purchaser and the Conduit Administrator shall make not more than one
such inspection per calendar year; it being understood that the Department shall
not be subject to the limitation contained in the immediately preceding proviso.
Any reasonable expenses related to such inspections shall be reimbursable
directly by the Purchaser. In addition, from time to time during the year, the
Conduit Administrator may, at its own expense, conduct any other inspections as
it may deem necessary or appropriate, provided such inspections occur upon
reasonable notice and during regular business hours.
(v) Seller shall take all actions necessary to ensure that:

  (A)  
Except as expressly set forth in the Transaction Documents, the Purchaser’s
operating expenses are not paid by the Seller;

  (B)  
The books and records of the Seller are maintained separately from those of the
Purchaser;

  (C)  
Except as expressly set forth in the Transaction Documents, the funds of the
Seller are not commingled with those of the Purchaser;

  (D)  
The Seller strictly observes corporate formalities in its dealing with the
Purchaser;

  (E)  
The Seller maintains an arm’s length relationship with the Purchaser and the
Seller is compensated at market rates for any services it renders or otherwise
furnishes to the Purchaser; and

  (F)  
Except as expressly set forth in the Transaction Documents, the Seller is not,
and does not hold itself out to be, responsible for the debts of the Purchaser
or the decisions or actions in respect of the daily business and affairs of the
Purchaser.

 

D-1-1



--------------------------------------------------------------------------------



 



(vi) The Seller shall take, at its own expense, any and all actions reasonably
requested by either Purchaser Party, the Department or the Conduit Administrator
in order to perfect, maintain and protect the interest of the Purchaser Parties
and the Department in the Loans and the Related Security with respect thereto,
including, without limitation, the Collateral Security Interest or to enable
either Purchaser Party to exercise its rights and remedies hereunder with
respect to any of the Loans and the Related Security with respect thereto,
including, without limitation:

  (A)  
executing, authorizing and filing financing or continuation statements, or
amendments thereof, in form and substance reasonably satisfactory to the
Purchaser Parties, the Department and the Conduit Administrator;

  (B)  
delivering to the Conduit Administrator, the Department or applicable
Subcustodian, in each case as bailee for the Conduit Lender and in accordance
with the applicable Transfer Agreements, all manually executed Promissory Notes
duly endorsed and accompanied by duly executed instruments of transfer or
assignment and all electronic records evidencing electronically executed
Promissory Notes; and

  (C)  
marking conspicuously each Record in its possession or under its control with a
legend, in form and substance reasonably satisfactory to the Purchaser, the
Department and the Conduit Administrator, indicating that the related Loan has
been sold to the Purchaser and such Record is subject to a security interest in
favor of the Purchaser.

(vii) In the event of (A) any merger or consolidation of the Seller into another
Person, (B) any merger or consolidation to which the Seller shall be a party
resulting in the creation of another Person, (C) any Person succeeding to the
properties and assets of the Seller substantially as a whole or (D) an event or
series of events by which any Person acquires the right to vote more than 50% of
the common stock or other voting interest of the Seller, the Seller shall cause
such Person to execute an agreement which states expressly that such Person
assumes every obligation of the Seller hereunder and under each other
Transaction Document to which the Seller is party, in form satisfactory to the
Purchaser and the Conduit Administrator.
(viii) The Seller shall deliver to the Purchaser, the Department and the Conduit
Administrator:

  (A)  
promptly and in any event within 45 days after the filing or receiving thereof,
copies of all reports, documentation and notices with respect to (A) any
“Reportable Event,” relating to a Benefit Plan (B) the institution of
proceedings or the taking of any other action regarding the termination of,
withdrawal from, reorganization within the meaning of Section 4241 of ERISA or
insolvency within the meaning of Section 4245 of ERISA, any Benefit Plan subject
to Title IV of ERISA which the Seller or any of its ERISA Affiliates files under
ERISA with the Internal Revenue Service, the PBGC or the U.S. Department of
Labor or which the Seller or any of its ERISA Affiliates receives from the PBGC,
(C) a failure to make any required contribution to a Benefit Plan, (D) the
creation of any lien against the assets of the Seller or an ERISA Affiliate in
favor of the PBGC or a Benefit Plan under ERISA or (E) the taking of any action
with respect to a Benefit Plan which could result in the requirement that the
Seller or any ERISA Affiliate furnish a bond or other security to the PBGC or
such Benefit Plan;

  (B)  
immediately upon becoming aware (i) of any failure of the Seller to comply with
the terms and conditions of this Agreement, or (ii) that any representation,
warranty or statement made by the Seller pursuant to this Agreement was false or
incorrect in any material respect when made or deemed made, a written statement
of the chief financial officer or chief accounting officer of the Seller setting
forth details of such event and the action that the Seller proposes to take with
respect thereto;

 

D-1-2



--------------------------------------------------------------------------------



 



  (C)  
promptly (but in any event within five (5) Business Days) after the Seller’s
actual knowledge or receipt of notice thereof, written notice of:

  (1)  
the submission of any claim or the initiation or threat of, or any material
adverse development in, any legal process, litigation, administrative or
judicial investigation, or rule making or disciplinary proceeding by or against
the Seller that could have a Material Adverse Effect;

  (2)  
the receipt of notice (A) that the Seller is being placed under regulatory
supervision, (B) that any license, permit, charter, registration or approval
necessary for the conduct of the Seller’s business is to be, or may be,
suspended or revoked, or (C) ordering the Seller to cease and desist from any
practice, procedure or policy employed by the Seller in the conduct of its
business, and such cessation could have a Material Adverse Effect;

  (3)  
the commencement of any proceedings by or against the Seller under any
applicable bankruptcy, reorganization, liquidation, rehabilitation, insolvency
or other similar law now or hereafter in effect or of any proceeding in which a
receiver, liquidator, conservator, trustee or similar official shall have been,
or may be, appointed or requested for the Seller or any of its assets; or

  (4)  
changes in any law, rule or regulation or the promulgation of any proceeding or
any proposed or final rule that could have a Material Adverse Effect; or

  (D)  
to the extent such are available without undue hardship or expense, promptly
after receipt of written request therefor, such other information, documents,
records or reports respecting the Loans or the condition or operations
(financial or otherwise) of the Seller as the Purchaser, the Department or the
Conduit Administrator may reasonably request in order to protect the interests
of the Purchaser Parties and the Department hereunder.

(ix) The Seller shall from and after the Closing Date, (i) cause the Seller ELT
to maintain the applicable Guarantee Agreements and diligently enforce the
Seller ELT’s rights thereunder; (ii) cause the Seller ELT to enter into such
other similar or supplemental agreements as shall be required to maintain
benefits for all Loans covered thereby; and (iii) not voluntarily consent to or
permit any rescission of or consent to any amendment to or otherwise take any
action under or in connection with any such Guarantee Agreement or any similar
or supplemental agreement in any manner which would materially and adversely
affect the ability of the Funding Note Issuer to perform its obligations under
the Funding Note Purchase Agreement or cause a Material Adverse Effect with
respect to the Funding Note Issuer without the prior written consent of the
Conduit Administrator and the Manager, except as shall be required by applicable
laws or regulations.

 

D-1-3



--------------------------------------------------------------------------------



 



ATTACHMENT D-2
SELLER ELT COVENANTS
The Seller ELT shall not change its legal name, any other name under which it
does business or the state where it is located for purposes of Section 9-307 of
the New York UCC without:

  (A)  
giving prior written notice to the Purchaser, the Department and the Conduit
Administrator; and

  (B)  
cooperating, at the sole cost and expense of the Seller, with all actions
reasonably requested by either Purchaser Party, the Department or the Conduit
Administrator in order to perfect, maintain and protect the interest of the
Purchaser Parties in the Loans and the Related Security with respect thereto,
including, without limitation, the Collateral Security Interest.

 

D-2-1



--------------------------------------------------------------------------------



 



ATTACHMENT D-3
PURCHASER COVENANTS
The Purchaser shall not change its legal name, any other name under which it
does business or the state where it is located for purposes of Section 9-307 of
the New York UCC without:

  (A)  
giving prior written notice to the Department and the Conduit Administrator; and

  (B)  
taking, at the sole cost and expense of the Purchaser, all actions reasonably
requested by the Department or the Conduit Administrator in order to perfect,
maintain and protect the interest of the Purchaser in the Loans and the Related
Security with respect thereto, including, without limitation, the Collateral
Security Interest.

 

D-3-1



--------------------------------------------------------------------------------



 



ATTACHMENT D-4
PURCHASER ELT COVENANTS
(i) The Purchaser ELT shall not change its legal name, any other name under
which it does business or the state where it is located for purposes of
Section 9-307 of the New York UCC without:

  (A)  
giving prior written notice to the Purchaser, the Department and the Conduit
Administrator; and

  (B)  
cooperating, at the sole cost and expense of the Purchaser, with all actions
reasonably requested by the Purchaser, the Department or the Conduit
Administrator in order to perfect, maintain and protect the interest of the
Purchaser in the Loans and the Related Security with respect thereto, including,
without limitation, the Collateral Security Interest.

(ii) The Purchaser ELT shall hold title to all Loans for the benefit of the
Purchaser and not for its own account.

 

D-4-1



--------------------------------------------------------------------------------



 



ATTACHMENT E
NOTICE ADDRESSES
If to the Seller:
National Education Loan Network, Inc.
121 South 13th Street
Suite 201
Lincoln NE 68508
Attention: Carol Aversman
Fax: (402) 458-2399
Email: carol.aversman@nelnet.com
If to the Seller ELT:
Union Bank and Trust Company
6801 South 27th Street
Lincoln, NE 68506
Attention: Jon Gross
Fax: (402) 323-1105
Email: jon.gross@ubt.com
If to the Purchaser:
Nelnet Superconduit Funding, LLC
c/o National Education Loan Network, Inc.
121 South 13th Street
Suite 201
Lincoln NE 68508
Attention: Carol Aversman
Fax: (402) 458-2399
Email: carol.aversman@nelnet.com
with a copy to:
National Education Loan Network, Inc.
121 South 13th Street
Suite 201
Lincoln NE 68508
Attention: Carol Aversman
Fax: (402) 458-2399
Email: carol.aversman@nelnet.com

 

E-1



--------------------------------------------------------------------------------



 



If to the Purchaser ELT:
Zions First National Bank
1001 17th Street, Suite 1050
Denver, CO 80202
Fax: (720) 947-7480
Email: casey.gunning@zionsbank.com
If to the Conduit Administrator:
The Bank of New York Mellon
101 Barclay Street, 4E
New York, NY 10286
Attention: Andrew J Taylor
Fax: (212) 815-2020
e-mail: BMOStraightA@bnymellon.com
If to the Department:
By U.S. Postal Service mail:
United States Department of Education
400 Maryland Avenue, SW
UCP, Room 111G3
Washington, DC 20202-5402
Attention: FFELP Agreement Process Team
e-mail: FFEL.agreementprocess@ed.gov
By courier or express mail:
United States Department of Education
830 First Street, N.E.
Room 111G3
Washington, DC 20202-5402
Attention: FFELP Agreement Process Team
e-mail: FFEL.agreementprocess@ed.gov
If to the Rating Agencies:
Standard & Poor’s Ratings Services
55 Water Street, 35th floor
New York, NY 10041
Attention: Dev Vithani
e-mail: servicer_reports@sandp.com
Fitch, Inc.
One State Street Plaza
New York, New York 10004
Attention: Asset-Backed Securities
Fax: (212) 514-9879
e-mail: notifications.abs@fitchratings.com
If to a Servicer:
The address set forth in the Bill of Sale with respect to the applicable Loan.

 

E-2



--------------------------------------------------------------------------------



 



ATTACHMENT F
FORM OF SUBORDINATED CREDIT AGREEMENT
THIS SUBORDINATED CREDIT AGREEMENT (this “Agreement”) is made as of May 13,
2009, between NATIONAL EDUCATION LOAN NETWORK, INC., a Nevada corporation (the
“Lender”), and NELNET SUPERCONDUIT FUNDING, LLC, a Delaware limited liability
company (the “Company”).
PRELIMINARY STATEMENTS
WHEREAS, the Company will initially issue a variable funding note (the “Funding
Note”) pursuant to the Funding Note Purchase Agreement, dated as of May 13,
2009, among Straight-A Funding, LLC, as conduit lender (the “Conduit Lender”),
the Company, Zions First National Bank, as eligible lender trustee, Nelnet,
Inc., as sponsor, The Bank of New York Mellon, as conduit administrator,
securities intermediary and conduit lender eligible lender trustee, BMO Capital
Markets Corp., as manager, and National Education Loan Network, Inc., as master
servicer, and National Education Loan Network, Inc., as SPV administrator (as
amended, restated, supplemented or otherwise modified, the “Funding Note
Purchase Agreement”);
WHEREAS, from time to time, the Company will purchase certain Eligible Loans
from the Seller pursuant to the terms of the Student Loan Purchase Agreement;
WHEREAS, the Company desires to borrow from the Lender in connection with any
purchase of Eligible Loans, the amount of the difference, if any, between the
purchase price of the Eligible Loans purchased pursuant to the Student Loan
Purchase Agreement on such date (being their fair market value based on current
market conditions at the time of transfer) and the amount of funds the Company
otherwise has available to pay such purchase price; and
WHEREAS, the Lender may be willing to make subordinated loans to Company to fund
such amounts on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto agree as follows:
ARTICLE I
Section 1.01. Defined Terms. Except as otherwise specified herein or as the
context may otherwise require, capitalized terms used but not otherwise defined
herein are defined in Appendix A to the Funding Note Purchase Agreement. The
principles of construction and rules of interpretation set forth in Appendix A
to the Funding Note Purchase Agreement shall apply, mutatis mutandis, to this
Agreement, with each reference to “this Agreement” in such Section being a
reference to this Agreement. The following terms have the following meanings:
“Event of Default” means any event of default specified in Section 5.01.
“LIBOR Rate” means, the daily weighted average of the rate per annum for each
day during the period equal to the rate determined by the Lender be the offered
rate that appears on the page of the Reuters Screen that displays an average
British Bankers Association Interest Settlement Rate (such page currently being
LIBOR01) for deposits in United States dollars (for delivery on the first day of
such period) with a one-month period, determined as of approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such period.
“Loan” means each loan of funds made to the Company by the Lender pursuant to
Section 2.01.

 

F-1



--------------------------------------------------------------------------------



 



“Maturity Date” means the earlier to occur of (i) the date designated as such in
writing by the Company and the Lender from time to time and (ii) the date this
Agreement is terminated by the Lender pursuant to Section 5.02; provided, that
in no event shall the Maturity Date occur prior to the date that is one year and
one day after the Final Maturity Date under the Funding Note Purchase Agreement
and the payment in full of the Obligations thereunder.
“Scheduled Expiration Date” means the date that is 364 days after the date
hereof, which shall be automatically renewed for an additional term of 364 days
unless either the Company or the Lender sends written notice to the other party
not less than 30 days prior to the next applicable Scheduled Expiration Date of
such party’s desire not to extend the Scheduled Expiration Date for an
additional term.
“Spread” means 0.50%.
ARTICLE II
Section 2.01. Loans to Company. Subject to the terms and conditions of this
Agreement and in reliance on the representations and warranties set forth
herein, the Lender, in its sole discretion, may make Loans to the Company, from
time to time from the date of this Agreement to but excluding the Scheduled
Expiration Date, in an aggregate principal amount outstanding at any one time
not to exceed One Hundred Million Dollars ($100,000,000); provided that no Loan
shall be made at any time if, after giving effect to such Loan, the aggregate
principal amount outstanding, together with interest owing thereon, shall exceed
the excess of the aggregate Collateral Value of all Financed Student Loans, over
the aggregate amount of all Obligations. The determination of the Lender to make
a Loan will also be subject to the conditions that (and the Company shall not
request a Loan unless) (i) no event has occurred and is continuing, or would
occur by the borrowing of the Loan, which constitutes an Event of Default or
which, upon the giving of notice, the lapse of time, or both, would constitute
an Event of Default and (ii) the representations and warranties contained in
Section 3.01 are true and correct on and as of the date of each such Loan and
will continue to be true and correct after such Loan is made. The Loans shall be
evidenced by a subordinated note in the form attached as Exhibit A.
Section 2.02. Company’s Obligations. The Company hereby promises to pay in full
the unpaid principal amount of the Loans on the Maturity Date and any and all
accrued and unpaid interest on the Loans as more fully set forth in Section 2.04
below. The obligation of the Company to pay the principal of and interest on the
Loans shall be absolute and unconditional, shall be binding and, to the fullest
extent permitted by law, enforceable in all circumstances whatsoever and shall
not be subject to setoff, recoupment or counterclaim; provided, however, that
the Company shall only be obligated to pay principal of and interest on the
Loans from distributions of Available Funds (if any) pursuant to and in
accordance with the priority of payments set forth in Section 1.05(c) of the
Funding Note Purchase Agreement and, after termination of the Funding Note
Purchase Agreement, from funds of the Company. The Lender, as agent for the
Company, shall maintain on its books and records a register on which it will
record each Loan made, each repayment of any Loan and interest thereon, each
transfer of any Loan, and each owner of any Loan. Any such recordation by the
Lender shall be presumptively correct, absent manifest error. Failure to make
any such recordation, or any error in such recordation, shall not affect the
Company’s obligations hereunder. The register shall be available for inspection
by the Company at any reasonable time and from time to time upon reasonable
prior notice.
Section 2.03. Requests for Loans. The Company will give the Lender notice of a
request for a Loan at least one (1) Business Day prior to the day on which the
Company wishes to receive the Loan. Subject to the terms and conditions of this
Agreement, the Lender will make the requested Loan on the Business Day specified
in the notice in immediately available funds in accordance with the Company’s
payment instructions.

 

F-2



--------------------------------------------------------------------------------



 



Section 2.04. Interest. (a) Interest will accrue on the average daily balance of
the unpaid principal amount of the Loans, for each day from the date such Loans
are made until they become due or are paid in full, at a rate per annum equal to
the sum of the LIBOR Rate then in effect plus the Spread. Should any principal
of, or accrued interest on, a Loan not be paid when due, such amount will bear
interest from its due date until paid in full, at a rate per annum equal to the
LIBOR Rate then in effect plus 1.00%). In no event will the rate of interest
hereunder exceed the maximum rate allowed by law. A certificate of the Lender as
to determination of the LIBOR Rate, the Spread, the calculation of the interest
rate therefrom and the calculation of any interest due and payable will be,
absent manifest error, conclusive and binding on the Company.
(b) Interest shall be payable on each Settlement Date during the term of this
Agreement; provided, that if such day is not a Business Day, the payment date
for such period shall be the Business Day immediately following such day (but
only to the extent that the Company has funds for such purpose in accordance
with Section 2.02 hereof) and on the Maturity Date. Interest will be computed on
the basis of a 360-day year consisting of twelve 30-day months. Such
computations shall be made including the first day but excluding the last day
occurring in the period for which such interest or other amounts are payable.
Section 2.05. Repayment and Prepayment of the Loans. The outstanding principal
amount of all Loans and all accrued and unpaid interest thereon will be due and
payable in full on the Maturity Date. The Company may prepay any outstanding
Loan, in whole or in part, at any time without penalty. Any amounts prepaid may
be reborrowed. All payments of principal of and interest on the Loans will be
made in lawful money of the United States, in immediately available funds, to
the agent of the Lender (as may be designated in writing by the Lender from time
to time). If any such payment falls due on a day which is not a Business Day,
such payment will be due on the next following Business Day. Payments received
by the Lender will be applied: first, to accrued and unpaid interest on the
Loans, and second, to the principal of the Loans.
ARTICLE III
Section 3.01. Representations and Warranties. To induce the Lender to extend
this Agreement and to make Loans in its sole discretion hereunder, the Company
represents and warrants as follows:
(a) It is a limited liability company duly organized, validly existing and in
good standing solely under the laws of the State of Delaware and is duly
qualified to do business, and is in good standing, in every jurisdiction in
which the nature of its business requires it to be so qualified;
(b) It has full power and authority to enter into the transactions provided for
in this Agreement and has been duly authorized to do so by all necessary and
appropriate action and when executed and delivered by it, this Agreement will
constitute the legal, valid and binding obligations of the Company enforceable
in accordance with their terms;
(c) There does not exist any default or violation by it of or under any of the
terms, conditions or obligations of: (i) its organizational documents; (ii) any
material agreement or other instrument to which it is a party or by which it is
bound; or (iii) any law, regulation, ruling, order, injunction, decree,
condition or other requirement applicable to or imposed upon it by any law or by
any governmental authority, court or agency; and
(d) At the time of (and immediately after) each Loan is made hereunder, (i) the
Company’s total assets exceed its total liabilities, (ii) the Company’s cash on
hand is sufficient to satisfy all of its current obligations (other than any
amounts due under this Agreement and the obligation to pay the outstanding
Funding Note), (iii) the Company is adequately capitalized at a commercially
reasonable level, (iv) the Company has determined that its financial capacity to
meet its financing commitment under this Agreement is adequate and (v) the
principal amount outstanding under this Agreement, together with the interest
owning thereon, does not exceed the excess of the aggregate Collateral Value of
all Financed Student Loans, over the aggregate amount of all Obligations.

 

F-3



--------------------------------------------------------------------------------



 



ARTICLE IV
Section 4.01 Compliance with Laws. The Company shall comply with all applicable
laws, rules and regulations in all material respects.
Section 4.02 Keeping of Records and Books of Account. The Company shall maintain
and keep proper books and records and account which enable the Company to
prepare and issue financial statements in accordance with generally accepted
accounting principles and as otherwise may be required by any applicable law,
rule or regulation and in which full, true and correct entries shall be made of
all of its dealings and business and financial affairs. The Company shall permit
the Lender to examine and make excerpts from such books and records at such
times and as often as the Lender may reasonably request. The Company shall
permit, upon the request of the Lender, an audit to be conducted of the
Company’s financial statements and books and records. Any such audit shall be at
the Company’s expense and shall be conducted by independent accountants selected
by the Lender.
Section 4.03 No Distributions. The Company will not make any cash or in-kind
distributions to its equity holders unless both before and after each such
distribution the representations and warranties contained in Section 3.01 above
would be true and correct.
ARTICLE V
Section 5.01 Events of Default. Each of the following shall constitute an Event
of Default (“Event of Default”):
(a) the Company fails to pay, within five (5) Business Days after it is due and
payable, any principal of or interest on any of the Loans; provided, that for
purposes of this Section 5.01(a), no principal or interest shall be considered
due and payable on a date that is prior to the Maturity Date; or
(b) the Company fails to perform or observe any other term or condition of any
of this Agreement applicable to it and such event or circumstance, if capable of
being cured, is not cured within 30 days after written notice thereof is given
by the Lender to the Company; or
(c) an Event of Bankruptcy occurs with respect to the Company.
Section 5.02 Remedies. Upon the occurrence of an Event of Default, the Lender
may do any one or more of the following (without presentment, protest or notice
of protest, all of which are expressly waived by the Company): (i) terminate
this Agreement and declare the principal of and interest on the Loans and all
other sums owing by the Company to the Lender under this Agreement forthwith due
and payable, whereupon this Agreement will terminate and the principal of, and
interest on, the Loans and all such other sums will become forthwith due and
payable; and (ii) subject to Section 5.03, exercise all rights granted pursuant
to this Agreement, in such order and in such manner as the Lender may, in its
sole and exclusive judgment, determine.
Section 5.03 Subordination. Notwithstanding anything contained in this Agreement
to the contrary, to the extent that the Lender is deemed to have any interest in
any assets of the Company, the Lender agrees that all amounts outstanding
hereunder and its interest in those assets are subordinate in all respects to
claims or rights of the Conduit Lender and the Department under the Funding Note
issued pursuant to the Funding Note Purchase Agreement; and provided further,
that notwithstanding any rights or remedies available to the Lender under this
Agreement, applicable law or otherwise, prior to the time that all secured
indebtedness or other secured obligations owned by the Company, including the
obligations of the Company under the Funding Note Purchase Agreement, shall have
been repaid in full, (i) the Lender shall not, directly or indirectly, seek to
accelerate or enforce (judicially or non-judicially) its rights hereunder or
assert any claims or interests therein (including, without limitation, by setoff
or notification of account debtors) and (ii) in the event that the Lender shall
receive any payment or other distribution of any kind or character from the
Company constituting collateral that is pledged to a Conduit Lender other than
funds transferred to the Lender, that are expressly permitted to be released to
the Lender pursuant to Section 4.05 of the Funding Note Purchase Agreement, such
payment or other distribution shall be received in trust for such Conduit Lender
and shall be turned over to such Conduit Lender forthwith by the Lender. The
Lender agrees that this Agreement constitutes a subordination agreement for
purposes of Section 510(a) of the United States Bankruptcy Code, as amended from
time to time (11 U.S.C. §§ 101 et seq.).

 

F-4



--------------------------------------------------------------------------------



 



ARTICLE VI
Section 6.01 Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and,
in the case of an amendment, is signed by all the parties hereto and, in the
case of a waiver, is signed by the party granting the waiver and then such
waiver shall be effective only in the specific instance and for the specific
purpose for which given; provided that (a) no amendment to this Agreement shall
be effective without the prior written consent of the Department; provided that,
with not less than ten (10) Business Days’ prior written notice to the
Department, the parties hereto may enter into any such amendment, subject to the
provisions in this Section 6.01, that does not have an adverse effect on the
Department and (b) no amendment to this Agreement shall be effective unless each
Rating Agency shall have been provided with at least ten (10) days notice and
S&P shall not have notified the Manager or the SPV Administrator that such
amendment would result in a reduction, qualification or withdrawal of the
then-current rating of the Funding Note. To the extent the consent of the Lender
is required under this Agreement, the determination as to whether to grant or
withhold such consent shall be made by the Lender in its sole discretion without
any implied duty toward any other Person, except as otherwise expressly provided
herein or therein.
Section 6.02 Notices. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
communication by facsimile copy or other electronic means) and mailed, delivered
by nationally recognized overnight courier service, transmitted or delivered by
hand, as to each party hereto, at its address set forth on the signature pages
hereto or at such other address as shall be designated by such party in a
written notice to the other parties hereto. Each such notice, request or other
communication shall be effective (i) if given by facsimile, when such facsimile
is transmitted to the specified facsimile number and an appropriate confirmation
is received, (ii) if given by mail, five days after being deposited in the
United States mails, first class postage prepaid, (iii) if given by recognized
courier guaranteeing overnight delivery, the Business Day following such day
after such communication is delivered to such courier or (iv) if given by any
other means, when delivered at the address specified in this Section 6.02.
Section 6.03. No Waivers; Remedies. No failure or delay by any party hereto in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
Section 6.04 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that no party may assign or otherwise
transfer any of its rights or obligations under this Agreement without the prior
written consent of each other party, except as otherwise permitted by this
Agreement, and any such purported assignment without such consent shall be void.
The Lender may not transfer interest in the Loans to persons other than
affiliates of the Lender that are U.S. Persons, as defined in
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended.
Section 6.05 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES
THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

 

F-5



--------------------------------------------------------------------------------



 



Section 6.06 Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.
Section 6.07. Submission to Jurisdiction. EACH OF THE PARTIES HERETO HEREBY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE
BOROUGH OF MANHATTAN FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. NOTHING IN THIS SECTION 6.07 SHALL AFFECT THE RIGHT OF ANY
PARTY HERETO TO BRING ANY ACTION OR PROCEEDING AGAINST ANY OTHER PARTY HERETO OR
ANY OF THEIR PROPERTY IN THE COURTS OF OTHER JURISDICTIONS.
Section 6.08. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG ANY OF THEM ARISING OUT OF, CONNECTED WITH,
RELATING TO OR INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN CONNECTION WITH
THIS AGREEMENT.
Section 6.09. Appointment of Service Agent. The Company hereby appoints
Corporation Service Company located at 80 State Street, Albany, NY 12207-2543,
as the authorized agent upon whom process may be served in any action arising
out of or based upon this Agreement or the transactions contemplated hereby that
may be instituted in the United States District Court for the Southern District
of New York and of any New York State court sitting in the Borough of Manhattan
by the Lender or any successor or assignee of any of them.
Section 6.10. Bankruptcy Non-Petition and Limited Recourse. Notwithstanding any
other provision of this Agreement, the Lender covenants and agrees that it shall
not, prior to the date which is one year and one day (or, if longer, any
applicable preference period plus one day) after payment in full of all
“Obligations” (as defined in the Funding Note Purchase Agreement), institute
against, or join any other Person in instituting against, the Company, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding,
or any similar proceeding under any federal or state bankruptcy or similar law;
provided that nothing in this provision shall preclude or be deemed to stop any
other party hereto from taking any action prior to the expiration of the
aforementioned one year and one day period in (i) any case or proceeding
voluntarily filed or commenced by the Company or (ii) any involuntary insolvency
proceeding filed or commenced against the Company by a Person other than any
other party hereto. The obligations of the Company under this Agreement are
unsecured obligations. The Lender acknowledges that the Company has no assets
other than the Pledged Collateral and all amounts owed hereunder are limited
recourse obligations payable solely from Available Funds generated by the
Pledged Collateral and available for payment of such obligations under
Section 1.05(c) of the Funding Note Purchase Agreement. In addition, no recourse
shall be had for any amounts payable or any other obligations arising under this
Agreement against any officer, member, director, employee, partner or security
holder of the Company or any of its successors or assigns. The provisions of
this Section 6.10 shall survive the termination of this Agreement.

 

F-6



--------------------------------------------------------------------------------



 



Section 6.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement. Delivery
by facsimile or electronic mail of an executed signature page of this Agreement
shall be effective as delivery of an executed counterpart hereof.
Section 6.12. Integration. This Agreement, including all exhibits, schedules and
appendices and other documents attached hereto or incorporated by reference
herein, constitutes the entire agreement of the parties with respect to the
subject matter hereof and supersedes all other negotiations, understandings and
representations, oral or written, with respect to the subject matter hereof.
Section 6.13. Section Titles. The section titles contained in this Agreement
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties.
Section 6.14. Survival. The provisions of this Article VI shall be continuing
and shall survive termination of this Agreement.

 

F-7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.

            NELNET SUPERCONDUIT FUNDING, LLC, as the Company
      By:           Name:           Title:      

     
 
  Address for Notices:
 
   
 
  Nelnet Superconduit Funding, LLC
c/o National Education Loan Network, Inc.
121 South 13th Street
Suite 201
Lincoln NE 68508
Attention: Carol Aversman
Fax: (402) 458-2399
Email: carol.aversman@nelnet.com

            NATIONAL EDUCATION LOAN NETWORK, INC., as the Lender
      By:           Name:           Title:      

     
 
  Address for Notices:
 
   
 
  National Education Loan Network, Inc.
121 South 13th Street
Suite 201
Lincoln NE 68508
Attention: Carol Aversman
Fax: (402) 458-2399
Email: carol.aversman@nelnet.com

 

F-8



--------------------------------------------------------------------------------



 



FORM OF SUBORDINATED PROMISSORY NOTE
THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAW, AND MAY NOT BE
DIRECTLY OR INDIRECTLY OFFERED OR SOLD OR OTHERWISE DISPOSED OF BY THE OWNER
HEREOF UNLESS SUCH TRANSACTION IS EXEMPT FROM REGISTRATION UNDER THE ACT AND
SUCH STATE LAWS, AND WILL NOT BE A “PROHIBITED TRANSACTION” UNDER THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”). BY ACCEPTANCE OF
THIS NOTE, THE HOLDER AGREES TO BE BOUND BY ALL THE TERMS OF THE SUBORDINATED
CREDIT AGREEMENT.
[                     ], 200[__]
FOR VALUE RECEIVED, the undersigned, NELNET SUPERCONDUIT FUNDING, LLC, a
Delaware limited liability company (the “Purchaser”), promises to pay to the
order of NATIONAL EDUCATION LOAN NETWORK, INC., a Nevada corporation (the
“Payee”), on                       _____, 20_____  (the “Maturity Date”) the
aggregate unpaid principal amount of all amounts loaned hereunder pursuant to
Section 2.01 of that certain Subordinated Credit Agreement, dated as of May 13,
2009 (together with all amendments and other modifications, if any, from time to
time thereafter made thereto, the “Subordinated Credit Agreement”), between the
Purchaser and the Payee, together with any and all accrued and unpaid interest
on all amounts loaned hereunder.
Interest will accrue on the average daily balance of the unpaid principal amount
of all amounts loaned hereunder for each day from the date such loan amounts are
made until they become due and or are paid in full, at a rate per annum equal to
the sum of (i) the LIBOR Rate (as defined below) and (ii) a spread of 0.50% or
such other amount designated as such in writing by the Payee to the Purchaser
from time to time (the “Spread”). Interest will be computed on the basis of a
360-day year consisting of twelve 30-day months. Such computations shall be made
including the first day but excluding the last day occurring in the period for
which such interest or other amounts are payable. Should any principal of, or
accrued interest on, any amounts loaned hereunder not be paid when due, such
amount will bear interest from its due date until paid in full, at a rate per
annum equal to the sum of (i) the LIBOR Rate, (ii) the Spread and (iii) 0.50%.
Interest shall be payable on the unpaid principal balance of this note (this
“Note”) commencing on May 25, 2009 and continuing on the 25th day of each month,
but only to the extent there is cash available, as provided below. With respect
to any such 25th day that is not a Business Day, the interest payment otherwise
due on such 25th day shall be due on the next subsequent day that is a Business
Day.
For the purposes of this Note, “LIBOR Rate” means the daily weighted average of
the rate per annum for each day during the period equal to the rate determined
by the Lender be the offered rate that appears on the page of the Reuters Screen
that displays an average British Bankers Association Interest Settlement Rate
(such page currently being LIBOR01) for deposits in United States dollars (for
delivery on the first day of such period) with a one-month period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such period.
Unless plainly wrong, the computer records of the holder hereof shall on any day
conclusively evidence the unpaid balance of this Note and its advances and
payments history posted up to that day. All loans and advances and all payments
and permitted prepayments made hereon may be (but are not required to be) set
forth by or on behalf of such holder on the schedule which is attached hereto or
otherwise recorded in such holder’s computer or manual records; provided, that
any failure to make notation of any principal advance or accrual of interest
shall not cancel, limit or otherwise affect Purchaser’s obligations or any of
such holder’s rights with respect to that advance or accrual. Unless otherwise
defined, capitalized terms used herein have the meanings provided in or
specified in accordance with the Subordinated Credit Agreement.

 

F-9



--------------------------------------------------------------------------------



 



The obligation of the Purchaser to pay the principal of, and interest on, all
loans and advances on this Note shall be absolute and unconditional, shall be
binding and, to the fullest extent permitted by law, enforceable in all
circumstances whatsoever and shall not be subject to setoff, recoupment or
counterclaim; provided, however, that the Purchaser shall only be obligated to
pay principal of and interest on the Loans from distributions of Available Funds
(if any) pursuant to and in accordance with the priority of payments set forth
in Section 1.05(c) of the Funding Note Purchase Agreement and, after termination
of the Funding Note Purchase Agreement, from funds of the Purchaser.
Purchaser may prepay at any time, without penalty or fee, the principal or
interest outstanding hereunder or any portion of such principal or interest.
Payments of both principal and interest are to be made in lawful money of the
United States of America in same day or immediately available funds.
The Payee hereby agrees, prior to the date that is 367 days after the Maturity
Date, not to acquiesce, petition, or invoke the process of any court or
government authority (or to encourage or cooperate with others) for the purpose
of commencing or sustaining a case against the Payee under any Federal or state
bankruptcy, insolvency or similar law or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of or for
the Payee or any substantial part of its property, or ordering the winding up or
liquidation of the affairs of the Payee. The foregoing shall not limit the
rights of the Purchaser to file any claim in, or to otherwise take any action
with respect to, any insolvency proceeding instituted against the Payee by any
other unaffiliated entity.
Notwithstanding anything contained herein to the contrary, to the extent that
the Payee is deemed to have any interest in any assets of the Purchaser, the
Payee agrees that its interest in those assets is subordinate to claims or
rights of creditors of the Purchaser. The Payee agrees that this Note
constitutes a subordinated note for purposes of Section 510(a) of the United
States Bankruptcy Code, as amended from time to time (11 U.S.C. §§ 101 et seq.).
The Purchaser hereby represents and warrants as of each loan and advance made
hereon that at the time of (and immediately after) each loan and advance made
hereunder, (i) the Purchaser’s total assets exceed its total liabilities,
(ii) the Purchaser’s cash on hand is sufficient to satisfy all of its current
obligations (other than any amounts due under this Agreement and the obligation
to pay the outstanding Funding Note), (iii) the Purchaser is adequately
capitalized at a commercially reasonable level, (iv) the Purchaser has
determined that its financial capacity to meet its financing commitment under
this Agreement is adequate and (v) the principal amount outstanding under this
Agreement, together with the interest owning thereon, does not exceed the excess
of the aggregate Collateral Value of all Financed Student Loans, over the
aggregate amount of all Obligations. Each loan or advance made hereunder by the
Payee to the Purchaser is subject to the accuracy of the representations and
warranties herein made on the part of the Purchaser.
This Note is the Subordinated Promissory Note referred to in, and evidences
indebtedness incurred under, the Subordinated Credit Agreement, and the holder
hereof is entitled to the benefits of the Subordinated Credit Agreement. Upon
and subject to the terms and conditions of the Subordinated Credit Agreement,
Purchaser may borrow, repay and reborrow against this Note under the
circumstances, in the manner and for the purposes specified in the Subordinated
Credit Agreement and this Note, but for no other purposes. All parties hereto,
whether as makers, endorsers or otherwise, severally waive presentment for
payment, demand, protest and notice of dishonor.

 

F-10



--------------------------------------------------------------------------------



 



THIS NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY OTHERWISE
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.

            NELNET SUPERCONDUIT FUNDING, LLC
      By:           Name:           Title:      

 

F-11



--------------------------------------------------------------------------------



 



ATTACHMENT G
FORM OF ANNUAL STATEMENT OF COMPLIANCE
NELNET SUPERCONDUIT FUNDING, LLC
[DATE]
The Bank of New York Mellon, as Conduit Administrator
101 Barclay Street, 4E
New York, NY 10286
Attention: Andrew J Taylor
Fax: (212) 815-2020
Email: BMOStraightA@bnymellon.com
The undersigned, a duly authorized officer of National Education Loan Network,
Inc., as seller (in such capacity, the “Seller”) under the Student Loan Purchase
Agreement, dated as of May 13, 2009 (as amended and supplemented, or otherwise
modified and in effect from time to time, the “Student Loan Purchase
Agreement”), by and among Seller, Union Bank and Trust Company, as Seller ELT,
Nelnet Superconduit Funding, LLC, as purchaser and Zions First National Bank, as
purchaser eligible lender trustee, does hereby certify that:

  1.  
A review of the activities of the Seller as they relate to the Transaction
Documents (as defined in the Student Loan Purchase Agreement), and of the
Seller’s performance under the Transaction Documents, for the period from
January 1 through December 31 has been made under my supervision.

  2.  
To the best of my knowledge, based on such review, Seller has fulfilled all of
its obligations in all material respects under the Transaction Documents
throughout the period from January 1 through December 31.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on behalf
of the Seller as of the day and year first written above.

            NATIONAL EDUCATION LOAN NETWORK, INC., as Seller
      By:           Name:           Title:      

 

G-1